

LEASE AGREEMENT


Between


BANK OF AMERICA, N.A.


as Tenant


and


FIRST STATES INVESTORS 4100A, LLC


as Landlord


Dated as of September 24, 2003


Leased Property:  74 Group “A” Properties Located in North Carolina


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
1.
DEFINITIONS:
1
     
2.
DEMISE; TITLE; CONDITION:
7
     
3.
TERM; RENEWAL OPTION:
8
     
4.
RENT:
9
     
5.
USE:
12
     
6.
NET LEASE; NONTERMINABILITY:
13
     
7.
TAXES AND OTHER CHARGES; LAW AND AGREEMENTS:
14
     
8.
LIENS:
15
     
9.
INDEMNIFICATION; FEES AND EXPENSES:
16
     
10.
ENVIRONMENTAL MATTERS:
16
     
11.
MAINTENANCE AND REPAIR:
20
     
12.
ALTERATIONS AND ADDITIONS:
20
     
13.
CONDEMNATION AND CASUALTY:
24
     
14.
INSURANCE:
27
     
15.
FlNANCIAL STATEMENTS:
30
     
16.
RIGHT OF FIRST REFUSAL:
31
     
17.
PURCHASE PROCEDURE:
32
     
18.
INTENTIONALLY OMITTED
32
     
19.
QUIET ENJOYMENT:
32
     
20.
TERMINATION:
33
     
21.
SUBLETTING; ASSIGNMENT:
33
     
22.
ADVANCES BY LANDLORD:
34
     
23.
CONDITIONAL LIMITATIONS - EVENTS OF DEFAULT AND REMEDIES:
34

 
 
i

--------------------------------------------------------------------------------

 


24.
NOTICES:
39
     
25.
ESTOPPEL CERTIFICATES:
40
     
26.
NO MERGER:
40
     
27.
SURRENDER:
40
     
28.
SEPARABILITY:
41
     
29.
BINDING EFFECT; MERGER, CONSOLIDATION AND DISPOSAL OF ASSETS:
41
     
30.
SHOWING:
41
     
31.
NATURE OF LANDLORD’S OBLIGATIONS:
42
     
32.
SUBORDINATION:
42
     
33.
ARBITRATION:
42
     
34.
GRANTING OF EASEMENTS, ETC.:
46
     
35.
WAIVER OF TRIAL BY JURY
47
     
36.
RECORDING OF LEASE
47
     
37.
MISCELLANEOUS:
48
     
38.
TERMINATION OF ORIGINAL LEASE:
48



SCHEDULE A
DESCRIPTION OF LEASED PROPERTY; BASIC RENT SCHEDULE
 
SCHEDULE B
INTENTIONALLY OMITTED
 
SCHEDULE C
TERMINATION VALUES
 
SCHEDULE D
FORM OF ESTOPPEL CERTIFICATE
 
SCHEDULE E
PERMITTED ENCUMBRANCES
 
SCHEDULE F
FORM OF SUBORDINATION, NON-DISTURBANCE AND
   
ATTORNMENT AGREEMENT
 

 
 
ii

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) is dated as of September __, 2003, between
FIRST STATES INVESTORS 4100A, LLC (“Landlord”), a Delaware limited liability
company, having an office c/o First States Group, L.P., 1725 The Fairway,
Jenkintown, Pennsylvania 19046, and BANK OF AMERICA, N.A. (“Tenant”), a national
banking association organized under the laws of the United States, having an
office at 100 North Tryon Street, 52nd Floor, Charlotte, North Carolina 28255.
 
BACKGROUND OF AGREEMENT
 
WHEREAS, NCNB National Bank of North Carolina (the predecessor in interest to
Tenant) and PREFCO III Limited Partnership (the predecessor in interest to
PREFCO III Realty LLC) (“Prefco”) were parties to a certain Lease dated as of
December 1, 1988 (as heretofore amended or modified, the “Original Lease”); and
 
WHEREAS, First States Group, L.P. has acquired the interest of Prefco, as
landlord, in and to the Original Lease, and, with respect to the Leased Property
hereinafter described in Article 2, has assigned such interest to Landlord; and
 
WHEREAS, Landlord has also acquired from Liberty North Carolina Inc. (the
“Remainderman”) the interest of the Remainderman in the Leased Property, so that
Landlord owns the entire fee interest in the land and improvements that
constitute the Leased Property; and
 
WHEREAS, Landlord and Tenant desire to terminate the Original Lease as it
pertains to the Leased Property and enter into this Lease for the purpose of
setting forth their agreement respecting the Leased Property, all as more fully
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound, Landlord and Tenant covenant and
agree as follows:
 
1.           DEFINITIONS:
 
As used in this Lease the following terms have the meanings set forth
below.  Defined terms used in the Background of Agreement above, but not defined
below, shall have the meanings set forth in the Original Lease:
 
“AAA” shall have the meaning given to that term in Paragraph (d) of Article 33
hereof.
 
“Additional Improvements” shall have the meaning given to that term in Paragraph
(a) of Article 12 hereof.
 
“Additional Rent” shall have the meaning given to that term in Paragraph (c) of
Article 4 hereof.

 
 

--------------------------------------------------------------------------------

 

“Affiliate” or “Affiliates” means any person or entity controlling, controlled
by, or under common control with another such person or entity.  “Control” as
used herein shall mean the possession, direct or indirect, or the power to
direct or cause the direction, of the management and policies of such controlled
person or entity.  The ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities of, or possession of the right to vote
in, the ordinary direction of its affairs, more than fifty percent (50%) of the
voting interest in, any person or entity shall be presumed to constitute such
control.  In the case of Landlord (if Landlord is a partnership), the term
Affiliate shall also include any person or entity controlling or controlled by
or under common control with any general partner of Landlord or any general
partner of Landlord’s general partner.
 
“Aggregate FMRV Rent” shall have the meaning given to that term in Paragraph
(e)(i) of Article 4 hereof.
 
“Alteration Threshold” shall have the meaning given to that term in
Paragraph (a) of Article 12 hereof.
 
“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.
 
“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the Leased Property, who shall be associated with a
nationally-recognized real estate services firm offering appraisal services,
with local offices in the region where the Leased Property is located, and which
firm is not under contract with or otherwise so associated with either Landlord
or Tenant as to reasonably impair its or their ability to render impartial
judgments (it being agreed that an Appraiser that performs residential or
commercial property appraisals for Tenant in Tenant’s capacity as a mortgage
lender shall not be disqualified from serving as an Appraiser solely as a result
of such other relationship with Tenant).
 
“Approval Matter” shall have the meaning given to that term in Paragraph (b)(ii)
of Article 33 hereof.
 
“Arbitration Notice” shall have the meaning given to that term in Paragraph
(b)(i) of Article 33 hereof.
 
“Bankruptcy Act” shall mean Title 11 of the United States Code and any other
Federal insolvency or similar law, now or hereafter in effect.
 
“Base Price Index” shall mean the CPI for September 2003.
 
“Basic Rent” shall have the meaning given to that term in Paragraph (a) of
Article 4 hereof.
 
“Binding ADR Dispute” shall have the meaning given to that term in Paragraph
(b)(ii) of Article 33 hereof.

 
2

--------------------------------------------------------------------------------

 

“Business Day” shall mean any day except Saturdays, Sundays, the days observed
by the Federal, Commonwealth of Pennsylvania or State of North Carolina
governments as public holidays, and days which Tenant observes as regularly
scheduled bank holidays.
 
“Casualty” shall have the meaning given to that term in Paragraph (a) of
Article 13 hereof.
 
“CPI” shall mean the Consumer Price Index published by the Bureau of Labor
Statistics of the United States Department of Labor for “All Urban Consumers” in
the table entitled “Consumer Price Index: United States City Average,” or any
successor index thereto, all Items (1982-84=100) for the calendar year in
question.  In the event that the CPI is converted to a different standard
reference base or otherwise revised, the determination of amounts hereunder to
be determined by reference to the CPI shall be made with the use of such
conversion factor, formula or table for converting the CPI as may be published
by the Bureau of Labor Statistics or, if not so published, then with the use of
such conversion factor, formula or table as may be published by Prentice-Hall,
Inc. or any other nationally recognized publisher of similar statistical
information, or if a conversion factor, formula or table is unavailable,
Landlord and Tenant shall agree on another method to adjust the CPI, or any
successor thereto, to the figure that would have been arrived at had the manner
of computing the CPI in effect on the date of this Lease not been altered. If
Landlord and Tenant fail to agree upon a conversion factor, formula, table or
other method, the matter will be submitted for resolution by a nationally
recognized firm of certified public accountants selected by Landlord and
approved by Tenant, which approval shall not be unreasonably withheld, at
Tenant’s expense.
 
“Commencement Date” shall mean September __, 2003, or such later date as
Landlord shall acquire title to the Leased Property from Prefco.
 
“Condemnation” shall have the meaning given to that term in Paragraph (a) of
Article 13 hereof.
 
“Contaminated Property” shall have the meaning given to that term in Paragraph
(e) of Article 10 hereof.
 
“Depository” shall have the meaning given to that term in Paragraph (d) of
Article 13 hereof.
 
“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act, as amended by the Hazardous and Solid Waste Amendments of 1984,
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act of 1986, the
Hazardous Materials Transportation Act, the Toxic Substances Control Act, Clean
Air Act, the Federal Insecticide, Fungicide and Rodenticide Act and all
applicable federal, state and local environmental laws, ordinances, rules,
regulations and publications, as any of the foregoing may have been or may be
from time to time amended, supplemented or supplanted, and any other federal,
state or local laws, ordinances, rules, regulations and publications, now or
hereafter existing relating to regulation or control of toxic or hazardous
substances or materials.

 
3

--------------------------------------------------------------------------------

 

“Equipment” shall have the meaning given to that term in Article 2 hereof, but
shall not include any Tenant’s Equipment.
 
“Event of Default” shall have the meaning given that term in Paragraph (a) of
Article 23 hereof.
 
“Fair Market Purchase Value” shall mean the fair market purchase sale value, as
of the date the determination is made, that would be obtained in an arm’s-length
purchase and sale agreement between an informed and willing seller and an
informed and willing buyer, neither of whom is under any compulsion to enter
into such transaction.
 
“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length bond
net lease between an informed and willing tenant (other than a tenant in
possession) and an informed and willing landlord, neither of whom is under any
compulsion to enter into such transaction, for properties comparable in size,
location and quality to the Leased Property, for an equivalent term.  Such Fair
Market Rental Value shall be calculated assuming that (i) the Leased Property is
in the condition and state of repair required under the Lease, (ii) Tenant is in
compliance with the requirements of the Lease and (iii) Tenant will accept the
Leased Property in “AS-IS” condition.
 
“FDIC” shall have the meaning given to that term in Paragraph (a) of Article 15
hereof.
 
“Force Majeure Events” means events beyond Landlord’s or Tenant’s (as the case
may be) control, which shall include, without limitation, all labor disputes,
governmental regulations or controls, war, fire or other casualty, inability to
obtain any material or services, acts of God, or any other cause not within the
reasonable control of Landlord or Tenant (as the case may be).
 
“Governmental Authority” means the United States, the state, county, city and
political subdivision in which a Leased Property is located or that exercises
jurisdiction over a Leased Property, Landlord or Tenant, and any agency,
department, commission, board, bureau or instrumentality of any of the foregoing
that exercises jurisdiction over a Leased Property, Landlord or Tenant.
 
“Hazardous Substance” shall mean and include any, each and all substances or
materials regulated pursuant to any Environmental Laws, including, but not
limited to, any such substance, emission or material now or hereafter defined as
or deemed to be a regulated substance, hazardous substance, toxic substance,
pesticide, hazardous waste or any similar or like classification or
categorization, thereunder.
 
“Improvements” shall have the meaning given to that term in Article 2 hereof.
 
“Indemnitee” shall have the meaning given to that term in Paragraph (g) of
Article 10 hereof.
 
“Initial Term” shall have the meaning given to that term in Paragraph (a) of
Article 3 hereof.

 
4

--------------------------------------------------------------------------------

 

“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.
 
“Land” shall have the meaning given to that term in Article 2 hereof.
 
“Landlord’s mortgagee” shall mean any institutional lender that holds a mortgage
or deed of trust given by Landlord which encumbers Landlord’s interest in the
Leased Property.
 
“Leased Property” shall have the meaning given to that term in Article 2
hereof.  Each time there is an addition to, substitution, subtraction from or
other change in the configuration of the Leased Property as herein provided,
including, without limitation, pursuant to Article 13(c) (Casualty or
Condemnation) and Article 16 (Purchase and Sale), Landlord and Tenant shall
execute an amendment to Schedule A of this Lease.
 
“Legal Requirements” means any law, statute, ordinance, order, rule, regulation
or requirement of a Governmental Authority.
 
“Litigating Party” shall have the meaning given to that term in Paragraph (f) of
Section 23 hereof.
 
“Major Dispute” shall have the meaning given to that term in Paragraph (b)(iii)
of Article 33 hereof.
 
“Maximum Renewal Term Basic Rent” shall have the meaning given to that term in
Paragraph (e)(i) of Article 4 hereof.
 
“Net Award” shall mean the entire award, compensation, insurance proceeds or
other payment, if any, on account of any Condemnation or Casualty, less any
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) incurred by Landlord in collecting such award, compensation, insurance
proceeds or other payment and not paid (or reimbursed to Landlord) by Tenant
pursuant to Article 13 hereof.
 
“OCC” shall have the meaning given to that term in Paragraph (a) of Article 15
hereof.
 
“OTS” shall have the meaning given to that term in Paragraph (a) of Article 15
hereof.
 
“Permitted Encumbrances” shall mean, with respect to the Leased Property:
(a) rights reserved to or vested in any public authority by the terms of any
right, power, franchise, grant, license, permit or provision of law affecting
the Leased Property, to (i) terminate such right, power, franchise, license or
permit, provided that the exercise of such right would not materially impair the
use of the Leased Property or materially and adversely affect the value thereof,
or (ii) purchase, condemn, appropriate or recapture, or designate a purchaser
of, the Leased Property or any portion thereof; (b) any liens thereon for taxes,
assessments, fees and other governmental and similar charges referred to in
Article 7 of this Lease, and any liens of mechanics, materialmen and laborers
for work or services performed or material furnished in connection with the
Leased Property, which are not due and payable, or which are not delinquent to
the extent that penalties for nonpayment may be assessed, or the amount or
validity of which are being contested as permitted by Paragraph (d) of Article 7
hereof; (c) easements, rights-of-way, servitudes, restrictions and other minor
defects, encumbrances and irregularities in the title to the Leased Property
which do not materially impair the use of the Leased Property or materially and
adversely affect the value thereof; (d) rights reserved to or vested in any
public authority to control or regulate or use the Leased Property, which rights
do not materially impair the.  use of the Leased Property or materially and
adversely affect the value thereof; (e) any mortgage affecting Landlord’s
interest in the Leased Property and any assignment of this Lease as further
security for the note or notes secured thereby; and (f) the matters affecting
title set forth in Schedule E hereto.

 
5

--------------------------------------------------------------------------------

 

“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).
 
“Renewal Option(s)” shall have the meaning given to that term in Paragraph (b)
of Article 3 hereof.
 
“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Paragraph (c) of Article 4 hereof.
 
“Renewal Property” shall have the meaning given to that term in Paragraph (b) of
Article 3 hereof.
 
“Renewal Term(s)” shall have the meaning given to that term in Paragraph (b) of
Article 3 hereof.
 
“Rent” means annual Basic Rent and Additional Rent.
 
“Rent Payment Date” shall have the meaning given to that term in Paragraph (a)
of Article 4 hereof.
 
“Requesting Party” shall have the meaning given to that term in Paragraph (a)(i)
of Article 33 hereof.
 
“Responding Party” shall have the meaning given to that term in Paragraph (a)(i)
of Article 33 hereof.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Tenant’s Equipment” shall mean computer systems, automated teller machines,
bank security systems including closed circuit television systems, safe deposit
boxes, modular vaults, teller equipment, counters (excluding undercounter steel
and equipment), shelving, signs, surrounds, modular furniture, furniture,
drive-up motor bank equipment, satellite communications equipment including
antennas, trade fixtures, machinery, equipment and other property of Tenant now
or hereafter used or useful in connection with Tenant’s business.

 
6

--------------------------------------------------------------------------------

 

“Tenant’s Minimum Credit Rating” shall have the meaning given to that term in
Paragraph (e)(i) of Article 10 hereof.
 
“Tenant’s Loss” shall have the meaning given to that term in Paragraph (a) of
Article 13 hereof.
 
“Term” shall mean the Initial Term, plus any Renewal Term which may be effected
pursuant to Article 3 hereof.
 
“Termination Date” shall have the meaning given to that term in Paragraph (c) of
Article 13 hereof.
 
“Termination Value” shall have the meaning given to that term in Paragraph (c)
of Article 13 hereof.
 
“Third Party Offer” shall have the meaning given to that term in Article 16
hereof.
 
2.           DEMISE; TITLE; CONDITION:


In consideration of the agreements and provisions of this Lease hereinafter
stipulated to be observed and performed by Tenant, Landlord hereby demises and
lets to Tenant, and Tenant hereby leases from Landlord, subject to the terms and
conditions hereinafter set forth, for the term described in Article 3 hereof,
those certain parcels of land (the “Land”) described in Schedule A annexed
hereto, together with all buildings, structures and improvements (the
“Improvements”) thereon, and all easements and appurtenances thereto, and all
other facilities, fixtures, machinery, apparatus, installations, equipment and
other property used in connection with the maintenance and operation of the
Improvements, including, but not limited to, all heating, ventilating, air
conditioning, plumbing, and electrical equipment, lighting and lighting
equipment, elevators and escalators, non-bank security systems, vault doors,
teller counters, cages and undercounter steel, drive-up motor bank facilities,
night depository boxes, security system wiring, utility lines, refuse
facilities, waste removal systems, generators, transformers, cooling towers,
maintenance depots, power plants, storage tanks, fire pumps, fire control,
sprinkler and stand pipe systems, emergency power and automatic transfer
switches, air conditioning units, building and site controls, sewerage
facilities, automated mail distribution systems and all associated piping,
wiring, conduits, feeders, tracks, plumbing, drainage facilities and all other
property owned by Landlord and now or hereafter located on the Land and used or
procured for use in connection with the Improvements (collectively the
“Equipment”; the Land, the Improvements and the Equipment being hereinafter
referred to individually or collectively from time to time as the context
requires as the “Leased Property”).  The Leased Property shall exclude Tenant’s
Equipment, which is, and shall remain, the property of Tenant.


The Leased Property is demised and let in its present condition without
representation or warranty by Landlord, subject to (a) the rights of any parties
in possession thereof, (b) the Permitted Encumbrances, (c) any state of facts
which an accurate survey or physical inspection might show, (d) all applicable
laws, rules, regulations, ordinances and restrictions now in effect, and (e) any
violations of such laws, rules, regulations, ordinances and restrictions which
may exist at the commencement of the Term of this Lease.  Tenant has examined
the Leased Property and has found the same to be satisfactory.

 
7

--------------------------------------------------------------------------------

 


Tenant acknowledges that Tenant is fully familiar with the physical condition of
the Leased Property and that Landlord makes no representation or warranty,
express or implied, with respect to same or the location, use, description,
design, merchantability, fitness for use for a particular purpose, condition or
durability thereof, or as to quality of the material or workmanship therein, or
otherwise; and all risks incidental to the Leased Property shall be borne by
Tenant to the extent of matters which arise during the Term of this
Lease.  Landlord leases and Tenant accepts the Leased Property as is with all
faults and in the event of any defect or deficiency of any nature in the Leased
Property or any fixture or other item constituting a portion thereof, whether
patent or latent, neither Landlord nor Landlord’s mortgagee shall have any
responsibility or liability with respect thereto.  THE PROVISIONS OF THIS
PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION BY LANDLORD OF, AND LANDLORD DOES HEREBY DISCLAIM ANY AND ALL
WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY
OR ANY FIXTURE OR OTHER ITEM CONSTITUTING A PORTION THEREOF, WHETHER ARISING
PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN
EFFECT OR OTHERWISE.


3.           TERM; RENEWAL OPTION:
 
(a)          Subject to the provisions hereof, Tenant shall have and hold the
Leased Property for an initial term (“Initial Term”) which shall begin on the
Commencement Date and shall end on the last day of the month in which the
twentieth (20th) anniversary of the Commencement Date occurs.  Except as
otherwise expressly noted, the Term of this Lease shall also include any Renewal
Term(s) properly exercised by Tenant as hereinafter provided.


(b)          Provided that no Event of Default shall have occurred and be
continuing and subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Renewal Option” and, collectively, the
“Renewal Options”) to renew the Term of this Lease for one or more Leased
Properties which remain subject to this Lease at the time of notice and at the
time of renewal (each Leased Property for which a Renewal Option is exercised by
Tenant, a “Renewal Property”; and if more than one, the “Renewal Properties”)
for up to thirty (30) years in consecutive periods of not less than five (5)
years (nor more than ten (10) years) each, as determined by Tenant in its sole
discretion (individually, a “Renewal Term” and collectively the “Renewal
Terms”); provided that the Term of this Lease shall not extend for more than
fifty (50) years, beginning on the Commencement Date of this Lease.  Tenant
shall not have the right to exercise its option to renew this Lease for any one
or more Renewal Properties for more than one (1) Renewal Term at a time.  All of
the terms, conditions, covenants and agreements contained herein shall continue
with equal force and effect with respect to any Renewal Terms created by the
proper exercise by Tenant of its option to renew as contained herein; provided
that the Basic Rent for each Renewal Property shall be determined as provided in
Paragraph (e) of Article 4 below.

 
8

--------------------------------------------------------------------------------

 

(c)          The first Renewal Term shall commence at the expiration of the
Initial Term, and each subsequent Renewal Term shall commence at the expiration
of the prior Renewal Term.  Tenant shall exercise its options to renew, if at
all, by delivering notice of such election to Landlord not later than twelve
(12) months prior to the expiration of the Initial Term or the expiration of the
then current Renewal Term, as the case may be.  IN ORDER TO PREVENT TENANT’S
INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL
FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE
SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.
 
4.           RENT:
 
(a)          Basic Rent.  Beginning on the Commencement Date and continuing
throughout the Term of this Lease, Tenant shall pay to Landlord the annual basic
rent provided for in Schedule A annexed hereto (“Basic Rent”), in advance, on
October 1 of each year (the “Rent Payment Date”).  Tenant shall pay to Landlord
all Basic Rent and (to the extent payable to Landlord) and Additional Rent by
wire transfer of federal funds or collected funds immediately available to
Landlord on the dates when rent is due, at Landlord’s address set forth above,
or at such other place in the continental United States as Landlord may from
time to time designate.  In the event that a Leased Property ceases to be
subject to this Lease and, as a result thereof, Tenant’s obligation to pay Basic
Rent with respect thereto terminates as herein provided, effective as of the
date the of such termination, the Basic Rent payable by Tenant hereunder shall
be reduced by the percentage allocated to the removed Leased Property on
Schedule A annexed hereto.  Whenever during the Term a Leased Property is added
to or removed from this Lease as herein provided, Landlord and Tenant shall
amend Schedule A to reflect such addition or removal and to reallocate the Basic
Rent among the Leased Properties then subject to this Lease.
 
(b)          Holidays.  If any Rent Payment Date falls on a day which is not a
Business Day, Basic Rent shall be due and payable on the next succeeding
Business Day without interest or penalty if paid on such Business Day.
 
(c)          Additional Rent.  All amounts which Tenant is required to pay or
discharge pursuant to this Lease in addition to Basic Rent (including any amount
payable as the purchase price for the Leased Property pursuant to any provision
hereof or as liquidated damages pursuant to paragraph (c) of Article 23)
together with any interest or penalty which may be added for late payment
thereof, shall constitute additional rent hereunder (“Additional Rent”). In the
event of any failure by Tenant to pay or discharge any such amount, Landlord
shall have all rights, powers and remedies provided for herein or by law or
otherwise in the case of nonpayment of Basic Rent. Tenant may pay Additional
Rent directly to the person entitled thereto.

 
9

--------------------------------------------------------------------------------

 

(d)          Late Charge.  Tenant recognizes that late payment of any Rent will
result in administrative and other expense to Landlord.  Therefore, other
remedies for nonpayment of Rent notwithstanding, (i) in the event any
installment of Basic Rent is not received by Landlord on or before the fifth
(5th) day following the Rent Payment Date, and such amount shall remain unpaid
for more than five (5) days after Tenant’s receipt of written notice that such
amount is past due, then Tenant shall pay to Landlord a late charge equal to two
and one half (2½%) percent of the past due installment of Basic Rent, and (ii)
in the event any payment of Additional Rent is not received by Landlord within
five (5) days after Tenant’s receipt of written notice that such amount is past
due, then Tenant shall pay to Landlord an additional charge in an amount equal
to the lesser of Two Thousand Five Hundred Dollars ($2,500.00) or one percent
(1%) of the overdue amount.  Any notice of overdue payment for which Tenant
shall be subject to a late charge shall state, in all capital letters (or other
prominent display), that Tenant’s failure to remit payment by the appointed date
shall result in the imposition of a late charge.  Landlord may not send any such
notice of overdue payment to Tenant prior to the fifth (5th) day following the
date such payment is due, and if any such premature notice is sent, it shall be
deemed to have been sent on the fifth (5th) day following the date such payment
was due.  Notwithstanding the foregoing, Tenant shall not be obligated to pay a
late charge on installments of Rent to the extent that Tenant’s payment is
deficient by an amount that is less than or equal to one percent (1%) of the
total amount due; provided that Tenant shall remit the amount of the deficiency
promptly upon and, in any extent, within five (5) Business Days following
Tenant’s receipt of written notice from Landlord that the same is past due.  All
additional charges described herein are not intended as a penalty, but are
intended to liquidate the damages so occasioned to Landlord and to reimburse
Landlord for Landlord’s additional costs in processing such late payment, which
amounts shall be added to the Rent then due.
 
(e)          Rent During Renewal Term.
 
(i)           The annual Basic Rent to be paid by Tenant for each Renewal
Property during a Renewal Term shall equal the Fair Market Rental Value of such
Renewal Property during such Renewal Term as determined by the parties or, in
the absence of their agreement, determined by appraisal as expressed below;
provided that (i) during the first Renewal Term immediately following the
expiration of the Initial Term, the annual Basic Rent payable for all Renewal
Properties, computed on an aggregate basis, shall not exceed one hundred ten
percent (110%) of the annual Basic Rent payable by Tenant for all Renewal
Properties immediately prior to the commencement of such first Renewal Term,
computed on an aggregate basis, and (ii) during the second and all subsequent
Renewal Terms, the annual Basic Rent payable for all Renewal Properties shall
not exceed one hundred five percent (105%) of the annual Basic Rent payable by
Tenant for all Renewal Properties immediately prior to the commencement of such
Renewal Term, computed on an aggregate basis (the maximum aggregate annual Basic
Rent as so determined, the “Maximum Renewal Term Basic Rent”).  If the aggregate
Fair Market Rental Values of the Renewal Properties (collectively, the
“Aggregate FMRV Rent”) exceeds the Maximum Renewal Term Basic Rent, the Fair
Market Rental Values of the Renewal Properties shall be proportionately reduced
by multiplying each such Fair Market Rental Values by a fraction, expressed as a
decimal, the numerator of which is the Maximum Renewal Term Basic Rent and the
denominator of which is the Aggregate FMRV Rent, so that the annual Basic Rent
for the Renewal Properties shall, in the aggregate, equal the Maximum Renewal
Term Basic Rent.

 
10

--------------------------------------------------------------------------------

 

(ii)           Within thirty (30) days following the Renewal Option Notice Date,
Landlord shall deliver to Tenant a proposal setting forth Landlord’s
determination of the Fair Market Rental Value for the Renewal Properties during
the applicable Renewal Term.  For thirty (30) days thereafter, Landlord and
Tenant shall negotiate in good faith to reach agreement as to the Fair Market
Rental Value for the Renewal Properties.  Tenant’s leasing of the Renewal
Properties shall be upon the same terms and conditions as set forth in this
Lease, except (A) the annual Basic Rent during the Renewal Term shall be
determined as specified in Paragraphs (e)(i) and (e)(iii) of this Article 4 and
(B) the leasehold improvements for the space in question will be provided in
their existing condition, on an “AS-IS” basis at the time the Renewal Term
commences.  Once established, the annual Basic Rent for the applicable Renewal
Term will remain fixed for each Renewal Term, and be paid annually in advance on
the Rent Payment Date.
 
(iii)          If Landlord and Tenant are unable to reach a definitive agreement
as to the Fair Market Rental Value applicable to the Renewal Properties within
sixty (60) days following the Renewal Option Notice Date, the Fair Market Rental
Value will be submitted for resolution in accordance with the provisions of this
Article 4(e)(iii).  Within seventy-five (75) days following the Renewal Option
Notice Date (or, if later, within fifteen (15) days following the date on which
either Landlord or Tenant notifies the other party in writing that such
notifying party desires to have the annual Basic Rent for a Renewal Term
determined by appraisal), Landlord and Tenant shall each select and engage an
Appraiser to determine the Fair Market Rental Value of the Renewal
Properties.  If either party fails to select and engage an Appraiser within such
time, if such failure continues for more than five (5) Business Days following
such party’s receipt of written notice that states in all capital letters (or
other prominent display) that such party has failed to select an Appraiser as
required under the Lease and will be deemed to have waived certain rights
granted to it under the Lease unless it selects an Appraiser within five (5)
Business Days, the Fair Market Rental Value will be determined by the Appraiser
engaged by the other party.  Each Appraiser shall prepare an appraisal report
and submit it to both Landlord and Tenant within thirty (30) days following the
date on which the last Appraiser was selected.  If the higher of the two
appraisals of Fair Market Rental Value does not exceed one hundred five percent
(105%) of the lower of the two appraisals of Fair Market Rental Value, then the
average of the two (2) appraisals shall be the Fair Market Rental Value for the
Renewal Property.  If the higher of the two appraisals of Fair Market Rental
Value exceeds one hundred five percent (105%) of the lower of the two appraisals
of Fair Market Rental Value, then within seven (7) days after receipt by
Landlord and Tenant of both appraisal reports, the Appraisers selected by
Landlord and Tenant shall agree on a third Appraiser to determine Fair Market
Rental Value.  The third Appraiser shall not perform a third appraisal, but
shall, within ten (10) days after his or her designation, select one (1) of the
two (2) appraisals already performed, whichever of the two appraisals the third
Appraiser determines to be closest to Fair Market Rental Value, as the
controlling determination of the Fair Market Rental Value.  The decision of the
third Appraiser shall be conclusive, and, subject to the limitations expressed
in Paragraph (e)(i) of this Article 4, shall be the Fair Market Rental Value for
the Renewal Properties for the Renewal Term.  Each party shall pay the costs of
its Appraiser and one-half of the cost of the third Appraiser.  The instructions
to the Appraisers with respect to the determination of the Fair Market Rental
Value applicable to such space will be to determine the Fair Market Rental Value
for such space as of the relevant Renewal Term, assuming that such space will be
leased on an “AS-IS” basis.  Within thirty (30) days following the determination
of the Fair Market Rental Value, Tenant shall elect one (1) of the following
options:  (A) to revoke the exercise of the subject Renewal Option, in which
event, the Term of this Lease for the Leased Properties to which the notice of
revocation applies shall automatically, and without further action of Landlord
or Tenant, expire on the later of (1) the expiration of the then existing Term
of this Lease or (2) the last day of the calendar month that is six (6) months
following the month in which Tenant’s notice of revocation was given to Landlord
or (B) to renew the Lease at the rate to be determined in accordance with this
Article 4(e)(iii) after the Fair Market Rental Value has been determined by
appraisal.  If Tenant fails to exercise any of the foregoing options within the
thirty (30) day period, Tenant shall be deemed to have elected option (A).  If
Tenant has elected option (B), Tenant thereby shall have irrevocably exercised
its right to renew the Term and Tenant may not thereafter withdraw the exercise
of the Renewal Option; in such event the renewal of this Lease (as to the
Renewal Properties) shall be upon the same terms and conditions of this Lease,
except (i) the annual Basic Rent during the Renewal Term shall be determined in
accordance with the foregoing provisions and (ii) the leasehold improvements for
the space in question will be provided in their existing condition, on an
“AS-IS” basis at the time the Renewal Term commences.  If the annual Basic Rent
for a Renewal Term has not been determined prior to the commencement of such
Renewal Term, Tenant shall pay to Landlord as of the commencement of the Renewal
Term the same annual Basic Rent as Tenant was paying immediately prior to the
commencement of the Renewal Term, subject to adjustment upon final
determination.  Once established, the annual Basic Rent for the Renewal Term
will remain fixed for each Renewal Term, and be paid annually in advance on the
Rent Payment Date.

 
11

--------------------------------------------------------------------------------

 

(iv)          Notwithstanding anything to the contrary contained in this Article
4(e), subject to the provisions of Paragraph (b) of Article 3 above, Tenant’s
failure to give the required renewal notice with respect to the Leased
Properties in conformity with the requirements of Paragraph (c) of Article 3
above shall render the upcoming and all subsequent Renewal Options for such
Leased Properties, if there by any, null and void.
 
5.           USE:


Tenant may use each Leased Property as a branch bank or for administrative
office purposes or for other activities permitted under applicable banking laws;
or for any purpose not prohibited by law and by any certificate of occupancy
provided that any such use or uses shall not materially reduce the fair market
value of such Leased Property nor increase by more than a de minimis amount the
risk of contamination by any toxic or hazardous substances or in violation of
Environmental Laws, or result in any increased risk of liability to Landlord, in
Landlord’s reasonable judgment, and provided, further, that any and all
alterations and improvements to each Leased Property shall be subject to the
terms, conditions and limitations contained in Article 12, below.  It is
expressly agreed by Landlord that Tenant’s ceasing to do business in a Leased
Property and vacating a Leased Property shall not constitute an Event of Default
hereunder so long as such Leased Property continues to be maintained by Tenant
as otherwise required by the terms hereof.


 
12

--------------------------------------------------------------------------------

 

6.           NET LEASE; NONTERMINABILITY:
 
(a)           Tenant to Pay All Costs.  This Lease is a “net lease” and Tenant’s
obligations arising or accruing during the Term of this Lease to pay all Basic
Rent, Additional Rent, and all other payments hereunder required to be made by
Tenant shall be absolute and unconditional, and Tenant shall pay all Basic Rent,
Additional Rent and all other payments hereunder required to be made by Tenant
without notice, demand, counterclaim, set-off, deduction, or defense, and
without abatement, suspension, deferment, diminution or reduction, free from any
charges, assessments, impositions, expenses or deductions of any and every kind
or nature whatsoever.  All costs, expenses and obligations of every kind and
nature whatsoever relating to the Leased Property and the appurtenances thereto
and the use and occupancy thereof which may arise or become due and payable with
respect to the Term of this Lease (whether or not the same shall become payable
during such Term or thereafter) shall be paid by Tenant, and Landlord shall be
indemnified, defended and saved harmless by Tenant from and against the same
other than by reason of Landlord’s willful misconduct or negligence.  Tenant
assumes the sole responsibility for the condition, use, operation, maintenance,
underletting and management of the Leased Property, and Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all liability, costs,
damages, losses and claims (including reasonable attorneys’ fees and expenses)
in respect thereof, except as caused by the negligence or willful misconduct of
Landlord, and Landlord shall have no responsibility in respect thereof and shall
have no liability for damage to the property of Tenant or any subtenant of
Tenant on any account or for any reason whatsoever, except as caused by the
negligence or willful misconduct of Landlord.  Without limiting the generality
of the foregoing, during the Term of this Lease Tenant shall perform all of the
obligations of the sublessor under any sublease affecting all or any part of the
Leased Property which Tenant may hereafter enter into as sublessor.


(b)           Nonterminability.  Except as otherwise expressly provided herein,
this Lease shall not terminate, nor shall Tenant have any right to terminate
this Lease or to be released or discharged from any obligations or liabilities
hereunder for any reason, including, without limitation: (i) any damage to or
destruction of any Leased Property; (ii) any restriction, deprivation or
prevention of, or any interference with, any use or the occupancy of any Leased
Property; (iii) any Condemnation, requisition or other taking or sale of the
use, occupancy or title to any Leased Property; (iv) any action, omission or
breach on the part of Landlord under this Lease or under any other agreement
between Landlord and Tenant; (v) the inadequacy or failure of the description of
any Leased Property to demise and let to Tenant the property intended to be
leased hereby; (vi) Tenant’s acquisition of ownership of any Leased Property, or
any sale or other disposition of a Leased Property; (vii) the impossibility or
illegality of performance by Landlord or Tenant or both; or (viii) any other
cause, whether similar or dissimilar to the foregoing, any present or future law
notwithstanding.


(c)           Bankruptcy; Tenant to Remain Liable.  Tenant will remain obligated
under this Lease in accordance with its terms, and will not take any action to
terminate (except in accordance with the express provisions of Article 13
hereof), rescind or avoid this Lease for any reason, notwithstanding any
bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Landlord or any assignee of Landlord, or any action with
respect to this Lease which may be taken by any receiver, trustee or liquidator
or by any court.  Tenant waives all rights at any time conferred by statute or
otherwise to quit, terminate or surrender this Lease or the Leased Property, or
to any abatement or deferment of any amount payable by Tenant hereunder, or for
damage, loss or expense suffered by Tenant on account of any cause referred to
in this Article 6 or otherwise, or for damage, loss or expense suffered by
Tenant on account of any cause referred to in this Article 6 or otherwise.

 
13

--------------------------------------------------------------------------------

 


7.           TAXES AND OTHER CHARGES; LAW AND AGREEMENTS:
 
(a)           Taxes, Assessments.  Tenant shall pay and discharge, not later
than the last day upon which the same may be paid without interest or penalty,
all taxes, assessments, levies, fees, water and sewer rents and other
governmental and similar charges, general and special, ordinary or
extraordinary, and any interest and penalties thereon, which are levied or
assessed and become due and payable with respect to the Term of this Lease,
whether or not the same become payable during the Term of this Lease (including
all of the taxes, assessments, levies, fees, water and sewer rents and other
governmental charges for the year in which this Lease is executed which are now
a lien but not yet due and payable) against (i) Landlord and which relate to
Landlord’s ownership of the Leased Property, the use and occupancy of the Leased
Property or the transactions contemplated by this Lease, (ii) Landlord’s
mortgagee and which are imposed in respect of Landlord’s mortgagee’s interest in
the Leased Property, the use and occupancy of the Leased Property or the
transactions contemplated by this Lease, (iii) the Leased Property or the
interest of Tenant or Landlord therein, (iv) Basic Rent, Additional Rent or any
other amount payable by Tenant hereunder, (v) this Lease or the interest of
Tenant or Landlord hereunder, (vi) the use, occupancy, construction, repair or
rebuilding of the Leased Property or any portion thereof, or (vii) gross
receipts from the Leased Property.  If any tax or assessment levied or assessed
against the Leased Property may legally be paid in installments, Tenant shall
have the option to pay such tax or assessment in installments.  Nothing in this
Lease shall require payment by Tenant of any franchise, estate, inheritance,
succession, transfer, net income or profits taxes of Landlord or Landlord’s
mortgagee, unless such tax is in lieu of or a substitute for any other tax or
assessment upon or with respect to the Leased Property, which, if such other tax
or assessment were in effect, would be payable by Tenant hereunder.  Tenant
shall furnish to Landlord, promptly, and in any event within sixty (60) days
after payment thereof, at Landlord’s request, proof of the payment of any such
tax, assessment, levy, fee, rent or charge which is payable by Tenant, subject
to Tenant’s right to contest such charges pursuant to Article 7(d) hereof.  Such
taxes, assessments, levies, fees, water and sewer rents and other governmental
charges shall be apportioned between Landlord and Tenant as of the date on which
this Lease terminates or expires.


(b)           Utility Charge.  Tenant shall pay all charges for utility,
communication and other services rendered or used on or about the Leased
Property during the Term of this Lease, whether or not payment therefor shall
become due after the Term of this Lease.


(c)           Compliance with Laws.  Tenant shall at all times during the Term
of this Lease, at Tenant’s own cost and expense, perform and comply with, and
shall use its reasonable efforts to cause its agents, visitors and invitees to
comply with, all Legal Requirements relating to the Leased Property, or the
Improvements thereon, or the facilities or equipment thereon or therein, or the
streets, sidewalks, vaults, vault spaces, curbs and gutters adjoining the Leased
Property, or the appurtenances to the Leased Property, or the franchises and
privileges connected therewith, whether or not such Legal Requirements so
involved shall necessitate structural changes, improvements, interference with
use and enjoyment of the Leased Property, replacements or repairs, extraordinary
as well as ordinary, and Tenant shall so perform and comply, whether or not such
Legal Requirements shall now exist or shall hereafter be enacted or promulgated,
and whether or not such Legal Requirements can be said to be within the present
contemplation of the parties hereto.

 
14

--------------------------------------------------------------------------------

 


(d)           Contest Charges and Compliance.  Tenant shall have the right to
contest, by appropriate legal proceedings, any tax, charge, levy, assessment,
lien or other encumbrance, and/or any Legal Requirement affecting the Leased
Property, and to postpone payment of or compliance with the same during the
pendency of such contest; provided that in the event of such postponement or
payment or noncompliance: (i) Tenant shall not postpone the payment of any such
tax, charge, levy, assessment, lien or other encumbrance for such length of time
as shall permit the Leased Property, or any lien thereon created by such item
being contested, to be sold by federal, state, county or municipal authority for
the non-payment thereof; (ii) Tenant shall not postpone compliance with any such
Legal Requirement if Landlord will thereby be subject to civil liability or
criminal prosecution, or if any Governmental Authority shall commence a process
according to applicable law to carry out any work to comply with the same or to
foreclose or sell any lien affecting all or part of the Leased Property which
shall have arisen by reason of such postponement or failure of compliance; and
(iii) Tenant shall pay, in a timely fashion, all Basic Rent and Additional Rent
(other than any item of Additional Rent that Tenant is permitted to contest
pursuant to this Lease, so long as Tenant satisfies all of the requirements of
this Lease relating to such contest) which shall become due and payable under
this Lease.  At the request of Tenant, Landlord agrees to cooperate with Tenant
in connection with any such contest, provided that Tenant pays all reasonable
expenses, including reasonable attorneys’ fees, incurred by Landlord in
connection with any such contest.


8.           LIENS:
 
Tenant will promptly, but no later than sixty (60) days after receipt of actual
notice of the filing thereof, remove and discharge of record, by bond or
otherwise, any charge, lien, security interest or encumbrance upon the Leased
Property, or any Basic Rent, or Additional Rent which arises for any reason,
including all liens which arise out of the possession, use, occupancy,
construction, repair or rebuilding of the Leased Property or by reason of labor
or materials furnished or claimed to have been furnished to Tenant for the
Leased Property, but not including any Permitted Encumbrances.  Nothing
contained in this Lease shall be construed as constituting the consent or
request of Landlord, express or implied, to or for the performance by any
contractor, laborer, materialman, or vendor of any labor or services or for the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Leased Property or any part thereof.  Notice is
hereby given that Landlord will not be liable for any labor, services or
materials furnished or to be furnished to Tenant, or to anyone holding an
interest in the Leased Property or any part thereof through or under Tenant, and
that no mechanics’ or other liens for any such labor, services or materials
shall attach to or affect the interest of Landlord in and to the Leased
Property.  In the event of the failure of Tenant to discharge any charge, lien,
security interest or encumbrance as aforesaid, Landlord may discharge such items
by payment or bond or both, and Tenant will repay to Landlord, upon demand, any
and all amounts paid by Landlord therefor, or by reason of any liability on such
bond, and also any and all incidental expenses, including reasonable attorneys’
fees, incurred by Landlord in connection therewith.

 
15

--------------------------------------------------------------------------------

 


9.           INDEMNIFICATION; FEES AND EXPENSES:
 
(a)           Indemnification by Tenant.  Tenant shall pay, and shall protect,
defend, indemnify and hold Landlord and Landlord’s mortgagee harmless from and
against all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), claims, demands or judgments of any nature
arising from or in connection with the following events to the extent such
events arise during the Term of this Lease: (i) any injury to, or the death of,
any person or any damage to or loss of property on the Leased Property or
growing out of or directly or indirectly connected with the ownership by
Landlord, use, nonuse, occupancy, construction, repair or rebuilding of the
Leased Property (or adjoining property, to the extent that any loss or damage to
adjoining property arises from or out of the Leased Property), or resulting from
the condition thereof, other than any injury, death, damage or loss arising out
of Landlord’s or Landlord’s mortgagee’s willful misconduct or negligence; and
(ii) violation by Tenant of any provision of this Lease whether or not such
violation results in a violation of any provision of any mortgage affecting
Landlord’s interest in the Leased Property, or of any law, rule, regulation,
ordinance or restriction, now or hereafter in effect and affecting the Leased
Property, or of any lease or other agreement relating to the Leased Property now
or hereafter in effect to which Tenant is a party or by which Tenant is bound,
or of any agreement of which Tenant now has actual or constructive notice and
which is now in effect, affecting the Leased Property or the ownership by
Landlord, use, nonuse, occupancy, construction, repair or rebuilding thereof.
 
(b)           Notice; Proceedings.  Should any event occur for which any party
hereto is entitled to indemnification pursuant to this Article 9 or other
provisions of this Lease, such party shall provide prompt written notice to the
other parties describing the nature of such claim. The indemnifying party may
assume responsibility for any action to be taken to contest the claim provided
that the indemnifying party will notify the indemnitees in writing of its
intention to contest such claim within thirty (30) days after receipt of notice
of the claim from the indemnitees. The indemnifying party, at its sole expense,
may control all proceedings relating to such contest. The indemnitees will
cooperate with the indemnifying party in contesting such claim, provided that
the indemnifying party indemnifies and holds harmless the indemnitees for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) relating to contesting such claim.


10.         ENVIRONMENTAL MATTERS:
 
(a)         Representations and Covenants.  Tenant represents, covenants and
warrants to Landlord that:
 
(i)           at all times during the Term of this Lease Tenant and the Leased
Property shall comply in all material respects with all Environmental Laws;


(ii)           to the best of Tenant’s knowledge, no notices, complaints or
orders of violation or non-compliance of any nature whatsoever have been issued
to Tenant or, to the best of Tenant’s knowledge, any current or prior tenant or
owner of the Leased Property, and no federal, state or local environmental
investigation is pending or overtly threatened, with regard to the Leased
Property or any use thereof or any alleged violation of Environmental Laws with
regard to the Leased Property;

 
16

--------------------------------------------------------------------------------

 


(iii)          the Leased Property has not been used by Tenant or, to the best
of Tenant’s knowledge, by any prior owner, and will not be used by Tenant at any
time during the Term of this Lease to generate, manufacture, refine, produce, or
process any Hazardous Substance or to store, handle, transfer or transport any
Hazardous Substance other than routine uses of products in lawful quantities in
compliance with Environmental Laws;


(iv)          to the best of Tenant’s knowledge, no underground storage tanks or
surface impoundments are constructed, operated or maintained on or under the
Leased Property;


(v)           to the best of Tenant’s knowledge, the Leased Property is and at
all times during the Term of this Lease will be maintained free of Hazardous
Substances, the removal of which is required or the maintenance of which is
prohibited or penalized by Environmental Law; and
 
(vi) to the best of Tenant’s knowledge, the Leased Property contains no
Hazardous Substances or friable asbestos which could materially adversely affect
any person, the environment or the Leased Property or in any case or in the
aggregate, could impose a material liability on Landlord or Landlord’s
mortgagee, and if any Leased Property contains friable asbestos, Tenant shall
comply with Paragraph (f) of this Article 10 below.


For purposes of this Article 10(a), the phrase “to the best of Tenant’s
knowledge” means the actual, current awareness, as of the date of this Lease, of
Michael F. Hord, Associate General Counsel of Tenant, Chuck Dunn, Senior Vice
President of Trammell Crow Corporate Services, Inc., and Jeffrey W. Dixon,
Senior Vice President – Property Management of Tenant, without independent
investigation or inquiry.


 
17

--------------------------------------------------------------------------------

 

(b)           Environmental Covenants. Tenant covenants that during the Term of
this Lease it (i) shall comply, and cause the Leased Property to comply, with
all Environmental Laws applicable to the Leased Property, (ii) shall prohibit
the use of the Leased Property for the generation, manufacture, refinement,
production, or processing of any Hazardous Substance or for the storage,
handling, transfer or transportation of any Hazardous Substance (other than in
connection with the operation and maintenance of the Leased Property and in
commercially reasonable quantities as a consumer thereof and in compliance with
Environmental Laws), (iii) shall not install or permit the installation on the
Leased Property of any underground storage tanks or surface impoundments and
shall not permit there to exist any petroleum contamination in violation of
applicable Environmental Laws to the Leased Property originating on or off the
Leased Property (other than in connection with the use, operation and
maintenance of the Leased Property and then only in compliance with applicable
Environmental Laws and all other applicable laws, rules, orders, ordinances,
regulations and requirements now or hereafter enacted or promulgated of every
government and municipality having jurisdiction over the Leased Property and of
any agency thereof) or asbestos-containing materials in violation of applicable
Environmental Laws and (iv) shall cause any alterations of the Leased Property
to be done in a way so as to not expose the persons working on or visiting the
Leased Property to Hazardous Substances and in connection with any such
alterations shall remove any Hazardous Substances present upon the Leased
Property which are not in compliance with Environmental Laws or which present a
danger to persons working on or visiting the Leased Property.  With respect to
any violation of applicable Environmental Laws related to the Leased Property
caused by Hazardous Substances originating off of the Leased Property and not
generated therefrom by Tenant, its agents, employees or contractors, Landlord
authorizes Tenant to institute any action against the party responsible for such
violation.  So long as Tenant is diligently pursuing all available recourse
against the party responsible for such violation, and so long as such violation
does not pose a risk to public health, materially threaten the use of the Leased
Property or the value thereof, or expose Landlord or Landlord’s mortgagee, in
any manner, to any claim or liability, Tenant may defer taking remedial measures
to correct the violation caused by Hazardous Substances originating off of the
Leased Property; provided that such period of deferral may be terminated by
Landlord or Landlord’s mortgagee at any time if either Landlord or Landlord’s
mortgagee, each in its sole and absolute discretion, believes that the public
health, the use of the Leased Property or the value thereof are threatened by
such violation or such Hazardous Substances.  In no event shall the ability to
defer remedial measures relieve Tenant of the responsibility therefor, which
responsibility shall expressly survive the expiration or sooner termination of
this Lease.


(c)           Notice; Right to Contest.  As soon as reasonably possible after
obtaining knowledge thereof, Tenant shall give to Landlord notice of the
occurrence of any of the following events: (i) the failure of the Leased
Property to comply with any Environmental Law; (ii) the receipt by Tenant or any
sublessee or assignee of Tenant of any notice, complaint or order of violation
or non-compliance of any nature whatsoever with regard to the Leased Property or
the use thereof with respect to Environmental Laws; or (iii) the receipt by
Tenant or any sublessee or assignee of Tenant of any notice of a pending or
threatened investigation that Tenant’s (or its sublessees’ or assignees’)
operations on the Leased Property are not in compliance with any Environmental
Law. Tenant shall have the right to contest, by appropriate proceedings, any
notice, complaint, order or finding of violation or non-compliance with any
Environmental Laws affecting the Leased Property or any use thereof by Tenant or
its sublessees or assignees, provided the same will not thereby subject Landlord
or Landlord’s mortgagee to civil liability or criminal prosecution or permit any
Governmental Authority to commence a process according to applicable law to
carry out any work to comply with the same or to foreclose or sell any lien
affecting all or any portion of the Leased Property which may arise in
connection therewith. If Tenant determines that the Leased Property is in
violation of an Environmental Law, Tenant will promptly give Landlord written
notice thereof notwithstanding the fact that the matter giving rise to such
violation may have been disclosed in the Environmental Report delivered to
Landlord and Landlord’s mortgagee.
 
(d)           Audit.  At any time that Landlord receives notice that an adverse
change in the environmental condition of one or more parcels comprising the
Leased Property has occurred, Landlord shall give notice thereof to Tenant, and
if Tenant shall not diligently commence to cure such condition within thirty
(30) days of receipt of such notice (or such shorter period as may be required
by law or in the event of an emergency), Landlord may reasonably cause to be
performed an environmental audit or risk assessment of the relevant portion of
the Leased Property and the then uses thereof, and may take such other actions
as Landlord may deem necessary to cure such condition.  Such an environmental
audit or assessment shall be performed by an environmental consultant
satisfactory to Landlord and shall include a review of the uses of the Leased
Property and compliance of the same with all Environmental Laws.  All reasonable
costs and expenses incurred by Landlord in connection with such environmental
audit or assessment shall be paid by Tenant upon demand.

 
18

--------------------------------------------------------------------------------

 
 
(e)           Contaminated Property.  If at any time an event or condition shall
have occurred and be continuing which results in conditions at any parcel of the
Leased Property that exceed any applicable standards under any Environmental
Law, or a notice, complaint, or order or finding of violation or non-compliance
with any Environmental Law shall have been received by Tenant with respect to
any parcel comprising the Leased Property (a “Contaminated Property”), Tenant
shall diligently perform all remedial work to the Contaminated Property at
Tenant’s own cost and expense to bring the Contaminated Property into full
compliance with Environmental Laws and the requirements of this Article 10 by
not later than the end of the Term of this Lease, provided that (x) at the time
the remedial work begins and at all times while the remedial work is continuing,
Tenant has a credit rating of Baa1 or higher from Moody’s Investors Service (or
BBB+ from Standard & Poor’s) (“Tenant’s Minimum Credit Rating”) and a net worth
of One and One-Half Billion Dollars ($1,500,000,000) or higher, or (y) (A) the
cost of such remedial work is less than One Million Dollars ($1,000,000) with
respect to the Contaminated Property at the outset and at all times while the
remedial work is continuing, as determined by an environmental consultant
selected by Tenant and approved by Landlord and Landlord’s mortgagee, which
approval shall not be unreasonably withheld or delayed, and (B) in the opinion
of an environmental consultant selected by Tenant and approved by Landlord and
Landlord’s mortgagee, which approval shall not be unreasonably withheld or
delayed, the remedial work can be completed within one year and in no event
later than the end of the Term of this Lease (the consultant’s reports referred
to in (A) and (B) above being provided at the beginning of the remediation
period and updated every forty-five (45) days thereafter).
 
(f)           Asbestos Program.  As to all Leased Properties which are known or
become known by Tenant to contain asbestos, Tenant shall continue its present
program or shall implement a program for monitoring and maintaining any asbestos
contained in the Improvements in a manner designed to minimize the risk of harm
resulting from its presence.  Tenant represents that its present asbestos
program includes (i) procedures to monitor the condition of any asbestos known
to be contained in the Improvements, to notify employees and third party
contractors engaged to do work in the Leased Property of a sort which might
increase the risk of exposure to asbestos and to cause any such work to be done
in a manner which minimizes the risk of such increased exposure, (ii) procedures
to remove any asbestos, the condition of which might be disturbed by any
alterations or renovations of the Leased Property undertaken by Tenant, prior to
undertaking to do such alterations or renovations, and (iii) plans to remove
promptly any asbestos which is revealed by the monitoring program to have
deteriorated in condition to a point which creates a significant risk of
exposure or the removal of which is required by any Environmental Laws.  Tenant
shall also continue its present practices respecting the possibility of the
existence of asbestos in Leased Properties not known to contain asbestos, which
include (i) requiring qualified property operations and maintenance personnel to
conduct periodic inspections of the Leased Property and to report the presence
of any material suspected to be asbestos found in the course of inspections of
the Leased Properties, (ii) inspection of Leased Properties so reported to
confirm the presence or absence of asbestos, and (iii) inspection of affected
areas of Improvements prior to and during alteration, repair or renovation to
confirm the presence or absence of asbestos.

 
19

--------------------------------------------------------------------------------

 


(g)           Indemnification.  Tenant agrees to indemnify, defend and hold
harmless Landlord and each and all of Landlord’s members, partners,
shareholders, officers, directors, employees, attorneys and agents and
Landlord’s mortgagee and all of Landlord’s mortgagee’s members, partners,
shareholders, officers, directors, employees, attorneys and agents (collectively
called the “Indemnitees”) from and against any and all losses (including,
without limitation, diminution in value of the Leased Property), liabilities
(including, without limitation, strict liability), suits, obligations, fines,
damages, judgments, penalties, claims, charges, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel and consultants
for such Indemnitees), which may be suffered or incurred by, or asserted
against, an Indemnitee and which arise directly or indirectly out of a violation
prior to and during the Term of this Lease of this Article 10 or arise directly
or indirectly from the presence of Hazardous Substances on the Leased Property
prior to or during the Term of this Lease in amounts or concentrations requiring
remediation under applicable law or by order of Governmental Authority.


(h)           Survival.  The warranties and obligations of Tenant, and the
rights and remedies of Landlord under this Article 10, are in addition to and
not in limitation of any other warranties, obligations, rights and remedies
provided in this Lease or otherwise at law or in equity and shall survive the
termination of this Lease, either pursuant to the terms hereof or following an
Event of Default.


11.         MAINTENANCE AND REPAIR:
 
Tenant will, at its cost and expense, keep and maintain the Leased Property in
good repair and condition, and will make all structural and non-structural, and
ordinary and extraordinary changes, repairs and replacements which may be
required to be made upon or in connection with the improvements to the Leased
Property in order to keep the same in good repair and condition.  Except as
otherwise provided in Article 13 with respect to making insurance proceeds
available to restore a Leased Property, Landlord shall not be required to
maintain, alter, repair, rebuild or replace any Improvements on the Leased
Property or to maintain the Leased Property, and Tenant expressly waives the
right to make repairs at the expense of Landlord pursuant to any law at any time
in effect.


12.
ALTERATIONS AND ADDITIONS:

 
(a)           No Consent for Certain Alterations; Additional
Improvements.  Subject to the terms and conditions contained in this Article 12,
Tenant may, without the consent of Landlord, at Tenant’s own cost and expense,
make additions or improvements to or alterations of the Improvements now or
hereafter erected on the Leased Property, including, without limitation, the
construction of new buildings and improvements and the demolition of existing
Improvements to replace them with new buildings and improvements (“Additional
Improvements”).  Notwithstanding the foregoing, Tenant shall not make any
Additional Improvements in violation of the terms of any restriction, easement,
condition or covenant or other matter affecting title to the Leased
Property.  The demolition of any existing Improvements and the construction of
all such Additional Improvements shall be subject to the following conditions:

 
20

--------------------------------------------------------------------------------

 
 
(i)            Continuation of Bank Use.  The demolition of any existing
Improvements and/or the construction of all such Additional Improvements shall
not cause a permanent reduction in the area of the Leased Property improved for
retail bank use, provided that Landlord acknowledges that (a) the design, plans
and physical configuration of a retail bank facility are subject to change to
reflect Tenant’s then current design standards for retail bank facilities, as
well as the prevailing standards for retail bank facilities observed by national
banks within the same geographic region, and (b) additions, improvements, or
alterations made by or for Tenant to physically adapt and improve its retail
bank facility to meet such internal or industry standards shall not itself
constitute a change in use from a bank facility;
 
(ii)           Title to Additional Improvements.  Title to any such Additional
Improvements shall remain the property of Tenant during the Term and shall vest
in Landlord immediately upon the expiration or earlier termination of the Term
of this Lease;


(iii)          Authorizations.  No Additional Improvements shall be undertaken
until Tenant shall have procured and paid for, so far as the same may be
required from time to time, all permits and authorizations of all municipal and
other governmental authorities having jurisdiction of the Leased
Property.  Landlord shall, at Tenant’s expense, join in the application for any
such permit or authorization and execute and deliver any document in connection
therewith, whenever such joinder is necessary;


(iv)          Standard of Construction.  The making of the Additional
Improvements shall be expeditiously completed in a good and workmanlike manner
and in compliance with all applicable laws, rules, regulations, ordinances and
covenants and restrictions then in effect;


(v)           Approval of Architect or Engineer May be Required.  The demolition
of any existing Improvements, the making of any structural alterations and the
construction of new buildings on a Leased Property, shall be conducted under the
supervision of an architect or engineer employed or engaged and paid by Tenant
and approved in writing by Landlord, which approval shall not be unreasonably
withheld and which architect or engineer shall be deemed approved by Landlord if
such approval or denial is not received within ten (10) Business Days after
receipt of said notice; and neither shall be undertaken except in accordance
with detailed plans and specifications and cost estimates prepared by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld and
which plans and specifications shall be deemed approved by Landlord if such
approval or denial is not received within ten (10) Business Days after receipt
of said notice;

 
21

--------------------------------------------------------------------------------

 


(vi)          No Adverse Effect on Fair Market Value.  Any Additional
Improvements shall, when completed, be of such a character as not to adversely
affect the fair market value of the Leased Property or any part thereof.  Prior
to the commencement of the demolition of any existing Improvements or the
construction of any Additional Improvements, Tenant shall furnish Landlord with
a certificate (which may be in letter form) confirming that said Additional
Improvements is of such a character as to not adversely affect the fair market
value of the Leased Property or any part thereof; if required by Landlord’s
mortgagee, an Appraiser reasonably acceptable to Landlord and Tenant shall
resolve any objections made by Landlord to such certificate by appraising, at
Tenant’s cost and expense, the subject Leased Property both with or without such
Additional Improvements.


(vii)         Bond.  If at the time of a total or substantial demolition of an
existing Improvement, Tenant shall fail to maintain Tenant’s Minimum Credit
Rating, then Tenant shall, prior to the commencement thereof, deposit with the
Depository a bond or cash in an amount equal to the cost of the Additional
Improvements or such lesser amount as shall be satisfactory to Landlord to
assure the completion of the making of such Additional Improvements, as the case
may be (such bond or other collateral to be reduced from time to time as
construction of the Additional Improvements progresses).  The foregoing
requirement of a bond or cash security shall not apply for so long as Tenant
shall maintain Tenant’s Minimum Credit Rating;


(viii)        No Liens.  Subject to the provisions of Article 8 hereof, the cost
of any Additional Improvements shall be paid by Tenant when due so that the
Leased Property shall at all times be free of liens for labor and materials
supplied or claimed to have been supplied to the Leased Property;


(ix)          Compliance with Article 5; Independent Operation.  After
completion of any Additional Improvements, the subject Leased Property shall
continue to comply with Article 5 of this Lease, shall not be connected to any
buildings or improvements not located wholly on such Leased Property and shall
be capable of being operated independently of any other buildings or
improvements not owned by Landlord at the end of the Term of this Lease;


(x)           Insurance.  During the period when any demolition or construction
in connection with any Additional Improvements is underway, Tenant, or its
contractors and subcontractors, shall maintain or cause to be maintained the
following insurance (in addition to the insurance required to be maintained by
Tenant pursuant to the provisions of Article 14 hereof, but subject to Tenant’s
right to self insure as provided in such Article 14 hereof): (A) completed value
builder’s risk insurance for the Leased Property, including all building
materials thereon, covering loss or damage from all risk perils including, but
not limited to, flood, earthquake, terrorism, collapse, loss resulting from
faulty work, fire, lightning, extended coverage perils, sprinkler leakage,
vandalism and malicious mischief in an amount not less than the cost, as
estimated by Tenant, of the construction of the Additional Improvements,
(B) workmen’s compensation insurance covering the full statutory liability as an
employer of the contractor performing the work of making such Additional
Improvements, and (C) commercial general and umbrella liability provided by all
contractors and subcontractors naming Landlord and Landlord’s mortgagee in an
amount not less than One Million Dollars ($1,000,000) per project;

 
22

--------------------------------------------------------------------------------

 


(xi)           Title Report; Certificate of Occupancy.  Upon completion of the
making of the Additional Improvements, Tenant shall furnish Landlord with (A) a
current title report for such Leased Property and (B) copies of all Certificates
of Occupancy or other certificates required by applicable laws; and


(xii)          Survey.  In the case of any Additional Improvement constituting
or including construction of, or a change in the location of any exterior walls
of, a building, or the construction of a new building, Tenant shall furnish
Landlord with a survey showing the location of said Additional Improvements,
prepared by a licensed surveyor acceptable to Landlord, certified to Landlord,
Landlord’s mortgagee and the title insurance company or companies issuing a
policy or an endorsement pursuant to clause (x) of Paragraph (a) of this
Article 12.


(xiii)        Limitations on Demolition.  Tenant shall not cause the total or
substantial demolition of the existing Improvements at more than three (3) of
the Leased Properties at any one time.


Without diminishing or impairing Landlord’s rights of receipt, consent and
approval as set forth in this Article 12(a) and subject to Tenant’s compliance
with the terms and conditions of this Article 12, Landlord shall be deemed to
have consented to the making of any Additional Improvements (if such consent is
required under this Lease) if Landlord’s consent or denial is not received by
Tenant within twenty (20) days after Landlord’s receipt of a notice from Tenant
identifying the Leased Property and describing the proposed Additional
Improvements, in reasonable detail.


(b)           Tenant’s Equipment.  Except as otherwise expressly provided in
this Lease, Tenant may, at its own cost and expense, install or place upon or
reinstall or replace upon and remove from the Leased Property any trade
fixtures, machinery and equipment.  Any such trade fixtures, machinery and
equipment shall not become the property of Landlord (other than replacements of
machinery and equipment which are the property of Landlord, which replacement
shall also be the property of Landlord).  Replacements of Equipment which are
property of the Landlord shall be of at least equal quality and fair market
value to the replaced Equipment when the replaced items were new.  Tenant shall
repair any damage caused by removal of Equipment from the Leased Property, at
Tenant’s own cost and expense.

 
23

--------------------------------------------------------------------------------

 


13.
CONDEMNATION AND CASUALTY:

 
(a)           Assignment of Proceeds; Tenant Authorized to Act for
Landlord.  Except as provided herein, Tenant hereby assigns to Landlord any
award, compensation, insurance proceeds or other payment (including the proceeds
of any self insurance and deductibles) to which Tenant may become entitled by
reason of its interest in any Leased Property, other than any award,
compensation or insurance payment made to Tenant for interruption or loss of
business, for moving expenses or for any inventory, machinery, equipment or
other personal property belonging to Tenant (hereinafter referred to as
“Tenant’s Loss”) by reason of (i) damage to or destruction of any Leased
Property by fire or other casualty (a “Casualty”), or (ii) by reason of any
Condemnation, requisition or other taking or sale of the use, occupancy, access
or title to any Leased Property or any portion thereof in, by or on account of
any actual or threatened eminent domain proceeding or other action by any
Governmental Authority or other person having the power of eminent domain (a
“Condemnation”).  Tenant is hereby authorized and empowered, at its cost and
expense, in the name and on behalf of Landlord, Tenant or otherwise, to appear
in any such proceeding or other action, to negotiate, accept and prosecute any
claim for any award, compensation, insurance proceeds or other payment on
account of any such Casualty or Condemnation, and to cause any such award,
compensation, insurance proceeds or other payment to be paid to Landlord, except
that Tenant shall be entitled to submit a claim for Tenant’s Loss and receive
and retain any award applicable thereto.  All amounts so paid or payable to
Landlord or Tenant shall be retained or paid over to the party entitled thereto
in accordance with the provisions of this Article 13.  Tenant shall take all
appropriate action in connection with each such claim, proceeding or other
action, however, Landlord and Landlord’s mortgagee may participate in such
proceeding(s), and Tenant shall deliver all instruments reasonably requested by
Landlord and Landlord’s mortgagee to permit such participation, and Tenant shall
pay all costs and expenses in connection therewith.


(b)           Partial Damage or Condemnation; Restore or Repair.  If Tenant
shall reasonably determine that less than a substantial portion of any Leased
Property has been (i) damaged or destroyed by Casualty, or (ii) condemned, then
Tenant shall give prompt written notice thereof to Landlord, and this Lease
shall continue in full force and effect, and Tenant shall, at Tenant’s own cost
and expense and in conformity with the requirements set forth in Paragraph (a)
of Article 12 hereof, proceed with reasonable diligence and promptness to carry
out any necessary demolition and to restore, repair, replace, and/or rebuild
such Leased Property in order to restore such Leased Property, as nearly as
practicable, to the condition and fair market value thereof immediately prior to
such Casualty or Condemnation.


(i)            No Abatement.  Except as expressly provided herein, Basic Rent
shall not abate hereunder by reason of any such Casualty or Condemnation of such
Leased Property, and Tenant shall continue to perform and fulfill all of
Tenant’s obligations, covenants and agreements hereunder notwithstanding such
damage or destruction.


(ii)           Cost or Repair and Net Award.  Landlord and Tenant shall agree on
the maximum cost of such restoration, repair, replacement or rebuilding and such
cost shall be paid first out of the Net Award and then out of Tenant’s own funds
to the extent such cost exceeds the Net Award.  Provided no Event of Default
shall have occurred and be continuing, and provided that Tenant shall have
maintained Tenant’s Minimum Credit Rating, then the Net Award shall be paid to
Tenant (and to the extent the Net Award was previously assigned to Landlord,
will be remitted by Landlord to Tenant) to be applied to the repair and
rebuilding work required by this Paragraph (b).  If Tenant has not maintained
Tenant’s Minimum Credit Rating, the proceeds shall be disbursed in accordance
with clauses (i) - (iv) of Paragraph (d) of this Article 13.

 
24

--------------------------------------------------------------------------------

 


(c)           (i)             Substantial or Complete Destruction or
Condemnation: Repair or Terminate.  If, at any time during the Term of this
Lease, Tenant shall reasonably determine that all or a substantial portion of
any Leased Property has been destroyed by Casualty, or all or substantially all
of any Leased Property has been taken by Condemnation, or after any substantial
Condemnation of such Leased Property if such Leased Property is unsuitable for
continued use in Tenant’s business, Tenant shall promptly notify Landlord of
such event in writing within sixty (60) days of such Condemnation or
Casualty.  In such event, Tenant may either (i) rebuild and/or restore such
Leased Property, at Tenant’s own cost and expense and in conformity with the
requirements set forth in paragraphs (a) and (b) of Article 12 hereof and
Article 13(d) hereof or (ii) give written notice to Landlord within one (1) year
after such Condemnation or Casualty of Tenant’s intention to terminate this
Lease with respect to such Leased Property in conformity with the requirements
herein set forth.
 
(ii)           Determination of Substantial Destruction or
Condemnation.  Substantially all of a Leased Property shall be deemed to have
been taken by Condemnation if the remaining portion of such Leased Property
shall not be of sufficient size or character to permit the operation by Tenant
on an economically feasible basis of the business conducted thereon immediately
prior to the Condemnation, assuming that such remaining portion had been
repaired and restored to the fullest extent possible.  Substantially all of a
Leased Property shall be deemed to have been destroyed by Casualty, if Tenant
determines in its reasonable discretion that such Leased Property is no longer
suitable for use in its business.
 
(iii)          Notice of Termination; Purchase; Net Award.  Tenant’s notice to
Landlord of Tenant’s intent to terminate this Lease shall (i) contain a brief
description of the relevant Condemnation or Casualty, (ii) specify such
termination date, which shall be at least sixty (60) days after such notice is
given (the “Termination Date”), (iii) if such notice of termination shall be
based on a reasonable determination by Tenant that after such Casualty or
Condemnation such Leased Property is no longer suitable for use in Tenant’s
business as aforesaid, contain a certification by Tenant that an officer of
Tenant has made such determination, and that, on or before such Termination
Date, Tenant will discontinue the use of such Leased Property in Tenant’s
ordinary course of business, (iv) if such Termination Date shall occur during
the Initial Term, contain the irrevocable offer of Tenant to purchase Landlord’s
interest in such Leased Property (and the Net Award hereinafter referred to) on
such Termination Date at the Termination Value (defined as the amount relating
to the subject Leased Property corresponding to the applicable Termination Date
on Schedule C annexed hereto); and (v) if such notice of termination is given
during the Initial Term and if Tenant shall fail to maintain Tenant’s Minimum
Credit Rating, contain a commitment by Tenant to deposit with a Depository not
later than one (1) year after the date of the Condemnation or Casualty as
security for payment of the purchase price for such Leased Property the
applicable Termination Value less the amount of any insurance proceeds or
Condemnation award previously paid with respect to such Casualty or taking and
held by Landlord or Landlord’s designee pursuant to Paragraph (a) of this
Article 13.  If Landlord shall reject such offer to purchase by notice given to
Tenant not later than twenty (20) Business Days prior to such Termination Date,
or if such Termination Date shall occur during a Renewal Term, then this Lease
shall terminate as to such Leased Property on such Termination Date and the Net
Award relating to such Leased Property shall be paid and belong to Landlord;
plus an amount equal to the deductible payable under the policy or policies of
insurance, which shall be paid by Tenant to Landlord, and no further Basic Rent
or payment of Termination Value will be payable with respect to such Leased
Property.  Unless Landlord shall reject such offer to purchase as provided in
the preceding sentence, Landlord shall be conclusively deemed to have accepted
such offer, and on such Termination Date Landlord shall transfer, and Tenant
shall purchase, Landlord’s interest in such Leased Property (and the Net Award)
in accordance with the provisions of Article 17 hereof.  The additional amount,
if any, deposited by Tenant pursuant to clause (v) of Paragraph (c)(iii) of this
Article 13 and not applied towards the purchase price of such Leased Property
shall be paid to Tenant on the Termination Date if no Event of Default shall
have occurred and be continuing.

 
25

--------------------------------------------------------------------------------

 
 
(iv)          Failure to Give Termination Notice.  If Tenant shall not give
notice of its intention to terminate this Lease as to such Leased Property in
accordance with Paragraph (c) of this Article 13 or shall not be entitled to
give notice of its intention to terminate this Lease as to such Leased Property,
then this Lease shall continue in full force and effect.  Nothing contained
herein shall be deemed to affect this Lease as to the other Leased Properties
subject hereto, and this Lease shall continue in full force and effect as to
such other Leased Properties not the subject of such condemnation or casualty.


(d)         Failure to Maintain Tenant’s Minimum Credit Rating; Tenant in
Default.  If Tenant shall not have maintained Tenant’s Minimum Credit Rating, or
if an Event of Default shall have occurred and be continuing, then:


(i)            Net Award Paid to Depository.  The full amount of the Net Award
shall be paid to a depository (the “Depository”) to be selected as hereinafter
provided.  The Depository shall be a bank or trust company selected by Landlord
and approved by Tenant, which is authorized to do business in the Commonwealth
of Pennsylvania or the State of North Carolina, and which has a net worth of One
Billion Dollars ($1,000,000,000) or more.  The Depository shall have no
affirmative obligation to prosecute a determination of the amount of, or to
effect the collection of, any insurance proceeds or Condemnation award or
awards, unless the Depository shall have been given an express written
undertaking to do so by Landlord and Tenant.  Moneys received by the Depository
pursuant to the provisions of this Lease shall not be mingled with the
Depository’s own funds and shall be held by the Depository in trust, either
separately or with other trust funds, for the uses and purposes provided in this
Lease.  The Depository shall place any moneys held by it into an interest
bearing account; and the interest paid or received by the Depository on the
moneys so held in trust shall be added to the moneys so held in trust.  The
Depository shall not be liable or accountable for any action taken or suffered
by the Depository or for any disbursement of moneys made by the Depository in
good faith in reliance on advice of legal counsel.  In disbursing monies
pursuant to clause (ii) of this paragraph (d), the Depository may rely
conclusively on the information contained in any notice given to the Depository
by Tenant in accordance with the provisions of said clause (ii), unless Landlord
shall notify the Depository in writing within five (5) Business Days after the
giving of any such notice that Landlord intends to dispute such information, in
which case the disputed amount shall not be disbursed but shall continue to be
held by the Depository until such dispute shall have been resolved;

 
26

--------------------------------------------------------------------------------

 


(ii)           Agreement on Repair Costs and Payment Thereof.  Prior to any such
rebuilding, restoration or repair, Landlord and Tenant shall agree on the
maximum cost of such rebuilding, restoration or repair, and such cost shall be
paid first out of the Net Award and then out of Tenant’s own funds to the extent
such cost exceeds the Net Award;


(iii)          Tenant Reimbursements from Net Award.  From time to time, but not
more often than once in any thirty (30) day period, Tenant may request
reimbursement out of the Net Award for the actual costs and expenses incurred by
Tenant in connection with such repair and rebuilding.  Any such costs and
expenses will be paid by Tenant to the extent of the deductible amount under the
policy of insurance covering the Casualty in question before the insurance
proceeds are applied for such purpose.  Such requests shall be made by written
notice to the Depository, with a copy to Landlord, setting forth in reasonable
detail all of such costs and expenses incurred by Tenant.  If Landlord shall in
good faith desire to dispute the information contained in any notice given by
Tenant pursuant to this clause (iii), Landlord shall so notify Tenant and the
Depository in writing within five (5) Business Days after the giving of such
notice, specifying the amount intended to be disputed and the nature of the
dispute.  The Depository shall disburse to Tenant out of the Net Award the
amount of such costs and expenses as set forth in clause (ii) above immediately
following the later of (A) the five (5) Business Day period referred to above,
or (B) the date on which any dispute as to the cost or expense in question is
resolved; and


(iv)          Excess Net Award to Landlord.  Upon the completion of such repair
and rebuilding, any remaining Net Award (less an amount equal to the cost of any
Additional Improvements paid for or financed by Tenant pursuant to Article 12(c)
hereof) shall be paid to and belong to Landlord.


(e)           Temporary Condemnations.  Notwithstanding any other provision to
the contrary contained in this Article 13, in the event of a temporary
Condemnation, this Lease shall remain in full force and effect and Tenant shall
be entitled to the Net Award allocable to such temporary Condemnation; except
that such portion of the Net Award allocable to the time period after the
expiration or termination of the Term of this Lease shall be paid to Landlord.
 
14.          INSURANCE:
 
(a)           Tenant shall during the term hereof, at its cost and expense,
maintain valid and enforceable insurance of the following character:

 
27

--------------------------------------------------------------------------------

 


(i)            “all risks” insurance coverage against losses by fire and
lightning and other risks including, but not limited to, boiler and machinery,
flood, earthquake and terrorism, for the full insurable replacement value of the
Improvements and the Equipment, and all building materials, equipment,
machinery, appliances, furniture, furnishings and other property which
constitute part of the Leased Property, with agreed amount endorsement or
endorsements providing equivalent protection, including loss by windstorm, hail,
explosion, riot - (including riot attending a strike), civil commotion,
aircraft, vehicles, smoke damage, and vandalism and malicious mischief, but
excluding insurrections, rebellions, revolutions and civil wars, in amounts not
less than the full insurable value of all buildings and other improvements on
the Leased Property.  The term “full insurable value” as used herein means the
actual replacement cost, including the costs of debris removal, but excluding
the cost of constructing foundation, footings and excavations.


(ii)           Comprehensive general public liability insurance covering the
legal liability of Landlord and Tenant against claims for bodily injury, death
or property damage, occurring on, in or about the Leased Property and the
adjoining land or occurring as a result of ownership of facilities located on
the Leased Property or as a result of the use of products or materials
manufactured, processed, constructed or sold, or services rendered, on the
Leased Property, in the minimum amount of Three Million Dollars ($3,000,000)
with respect to any one occurrence, accident or disaster or incidence of
negligence.  Coverage should include “premises/operations”, “independent
contractors”, and “blanket contractual” liabilities.  If the insurance is
provided on a claims made basis, the insured amount shall be Three Million
Dollars ($3,000,000) per claim and the coverage shall be the same as under the
occurrence form.  Any claims made policy shall provide that (A) coverage will be
continuous, (B) the retroactive date of the first claims made policy shall be
the expiration date of the preceding continuous occurrence coverage, (C) at each
renewal of the claims made coverage the retroactive date shall not be advanced,
(D) if the retroactive date is advanced or coverage is cancelled for whatever
reason, Tenant shall deliver to Landlord a certificate of insurance showing that
Tenant has purchased the extended reporting period or supplemental tail
endorsement under the previous policy extending the period for an unlimited
time, if reasonably available, during which a claim may first be made, and (E)
the certificate of insurance shall show the retroactive date.


(iii)          Workmen’s compensation insurance.  Tenant shall comply with
applicable workmen’s compensation laws of the state where the Leased Property is
located, and shall maintain such insurance if and to the extent necessary for
such compliance.


(iv)          Such other insurance, in such amounts and against such risks, as
is customarily maintained by operators of similar properties.

 
28

--------------------------------------------------------------------------------

 


(v)           Catastrophe excess - single limit liability insurance in the
amount of Three Million Dollars ($3,000,000) with respect to the risk referred
to in clause (ii) of this Paragraph (a) of Article 14.


Such insurance shall be written by companies of recognized financial standing
which are rated at least AXV by national rating organizations and have a claims
paying ability rating from Standard & Poor’s Corporation of AAA or a rating from
Best’s of at least A:XIII, and are legally qualified to issue such insurance,
and are acceptable to Landlord and Landlord’s mortgagee, and shall name as the
insured parties Landlord and Tenant, any mortgagee of Landlord’s interest in the
Leased Property, with respect to the insurance listed in (ii) through (v) above
as their interests may appear.  Such insurance may provide for such reasonable
deductible amounts as are customarily provided for in insurance maintained by
operators of comparable buildings (but in no event in excess of Two Hundred
Fifty Thousand Dollars ($250,000) per occurrence, adjusted for increases in the
CPI), and may be obtained by Tenant by endorsement on its blanket insurance
policies provided that each such endorsement on the blanket insurance policy
shall provide for a reserved amount thereunder with respect to the Leased
Property so as to assure that the amount of insurance required by clause (i) of
Paragraph (a) of this Article 14 will be available notwithstanding any losses
with respect to other property covered by such blanket policy, or, if
reservation of amounts under Tenant’s blanket insurance policy is not available
under the terms of such policies, shall otherwise be acceptable to Landlord and
Landlord’s mortgagee.  Tenant may, at its cost and expense, prosecute any claim
against any insurer or contest any settlement proposed by any insurer, and
Tenant may bring any such prosecution or contest during the Term of this Lease
in the name of Landlord, Tenant or both, and Landlord will join therein at
Tenant’s request, provided that Tenant shall indemnify Landlord against any
costs or expenses which Landlord may incur in connection with such prosecution
or contest.  Notwithstanding anything in this Lease to the contrary, so long as
Tenant shall maintain Tenant’s Minimum Credit Rating, Tenant may self-insure in
order to meet any insurance requirements in this Lease.  In the event Tenant
fails, in whole or in part, to carry insurance that complies with the
requirements of this Article 14(a), Tenant shall be deemed to self-insure to the
extent of such noncompliance.


(b)           Insurance claims by reason of damage or destruction to any portion
of the Leased Property shall be adjusted by Tenant, subject to the approval of
Landlord if Tenant has not maintained Tenant’s Minimum Credit Rating, which
approval Landlord agrees not to unreasonably withhold or delay.


(c)           Every insurance policy maintained pursuant to clause (ix) of
Paragraph (a) of Article 12, or Paragraph (a) of this Article 14 shall: (i) name
Landlord and Landlord’s mortgagee, as additional insureds as their interests may
appear; (ii) contain a standard first mortgage endorsement naming any mortgagee
of Landlord’s interest in the Leased Property; (iii) provide that in the event
that Tenant has failed to maintain Tenant’s Minimum Credit Rating, all of such
proceeds shall be paid as provided in Article 13 hereof; (iv) provide that the
issuer waives all rights of subrogation against Landlord, any successor to
Landlord’s interest in the Leased Property, and any mortgagee of Landlord’s
interest in the Leased Property; (v) provide that thirty (30) days’ prior
written notice of cancellation, modification, termination or lapse of coverage
shall be given to Landlord and any mortgagee of Landlord’s interest in the
Leased Property and that such insurance, as to the interest of such mortgagee,
shall not be invalidated by any act or neglect of Tenant or of Landlord or any
owner of the Leased Property, nor by any foreclosure or any other proceedings
relating to the Leased Property, nor by any change in the title ownership of the
Leased Property, nor by occupation of the Leased Property for purposes more
hazardous than are permitted by such policy; and (vi) be primary and without
right or provision of contribution as to any other insurance carried by Landlord
or any other interested party; and (vii) in the event any insuring company is
not domiciled within the United States of America, include a United States
Service of Suit clause (providing any actions against the insurer by the named
insured or Landlord are conducted within the jurisdiction of the United States
of America).

 
29

--------------------------------------------------------------------------------

 
 
(d)           Except to the extent Tenant self-insures as permitted by Article
14(a) hereof, Tenant shall deliver to Landlord upon the execution and delivery
of this Lease certificates of insurance, on an Acord 27 form for property and
Acord 25 form for other insurance, signed by an authorized insurance company
representative, reasonably satisfactory to Landlord and any mortgagee of
Landlord’s interest in the Leased Property, evidencing all the insurance which
is then required to be maintained by Tenant, and Tenant shall, within thirty
(30) days prior to the expiration of any such insurance, deliver certificates of
insurance, on an Acord 25 or 27 form, as the case may be, evidencing the renewal
of such insurance, signed by an authorized insurance company representative,
evidencing the renewal of such insurance.


(e)           Tenant shall comply with all of the terms and conditions of each
insurance policy maintained pursuant to the terms of this Lease.


15.         FlNANCIAL STATEMENTS:
 
Subject to the last paragraph of this Article 15, Tenant shall furnish the
following statements to Landlord:


(a)           as soon as practicable and in any event within one hundred fifty
(150) days after the end of each fiscal year, a consolidated statement of
earnings, and a consolidated statement of changes in financial position, a
consolidated statement of stockholders’ equity, and a consolidated balance sheet
of Tenant as of the end of each such year, all in the form as furnished by
Tenant to the SEC, the Federal Deposit Insurance Corporation (“FDIC”), the
Office of the Comptroller of the Currency (“OCC”), the Office of Thrift
Supervision (“OTS”), or similar federal agency having regulatory jurisdiction
over Tenant, or, if no such jurisdiction exists, in reasonable detail and
reasonably satisfactory in scope to Landlord and certified to Tenant as to
consolidated statements by independent public accountants of recognized standing
selected by Tenant whose certificate shall be based upon an examination
conducted in accordance with generally accepted auditing standards and the
application of such tests as said accountants deem necessary in the
circumstances; and


(b)           on request from Landlord, with reasonable promptness, copies of
all financial statements and copies of each Form 10-K, Form 10-Q, Call Reports,
proxy statement and registration statement (other than preliminary proxy
statements and Form S-8 registration statements), or copies of any successor
forms or statements substituted therefor, which Tenant shall file with the SEC,
the FDIC, the OCC, the OTS or any governmental agency substituted to the
functions of such agency, as the case may be; provided that Landlord shall not
be entitled to any registration statement or any other financial information or
statements before it becomes effective or any other document filed with a
governmental agency until it is generally available to the public.

 
30

--------------------------------------------------------------------------------

 


So long as Tenant is Bank of America, N.A., and so long as all of the financial
information requested in Paragraphs 15(a) and (b) above is available to the
general public (at no cost, or if a cost shall be charged the same shall be
reimbursed to Landlord or Landlord’s mortgagee, as the case may be, promptly
upon invoicing) at websites maintained by either Bank of America, N.A., the SEC,
the FDIC, the OCC or the OCS, Tenant’s requirement to furnish such financial
information to Landlord shall be deemed satisfied.


16.
RIGHT OF FIRST REFUSAL:

 
If at any time during the Term of this Lease, Landlord shall receive a bona fide
offer (a “Third Party Offer”) from a third party (other than a purchaser making
a bid or offer to purchase the Leased Property at any sale incidental to the
exercise of any remedy provided for in any mortgage on the Leased Property) to
purchase the Leased Property, containing terms and conditions satisfactory to
Landlord, then Landlord shall notify Tenant of such Third Party Offer, including
the identity of the offeror.  If at the time of Landlord’s receipt of the Third
Party Offer no Event of Default has occurred hereunder and is continuing, and
provided that Tenant shall not have vacated the Leased Property or subleased the
entirety thereof, then for a period of (i) sixty (60) days, if during the
Initial Term, or (ii) thirty (30) days, if during a Renewal Term, after Tenant’s
receipt of Landlord’s notice, Tenant shall have the exclusive right to accept
Landlord’s offer to purchase Landlord’s interest in the Leased Property upon the
terms and conditions set forth in the Third Party Offer.  Tenant shall exercise
such right of first refusal, if at all, by delivering its written purchase offer
to Landlord within said sixty (60) or thirty (30) day period, as the case may
be, following receipt of Landlord’s notice.  Such purchase shall occur on the
date that is at least forty-five (45) days after Landlord’s receipt of such
notice.  On the date of such purchase Landlord shall convey and assign to
Tenant, or its designee, Landlord’s interest in the Leased Property or portion
thereof against payment of the sale price therefor, in accordance and upon
compliance with the terms and conditions of the Third Party Offer and this
Lease, and Tenant’s obligation to pay Rent, shall terminate with respect to the
Leased Property conveyed to Tenant.  If Tenant fails to accept Landlord’s offer
within such sixty (60) or thirty (30) day period, as the case may be, then
Landlord shall be free, subject to the restrictions set forth in Paragraph (g)
of Article 21 hereof, to sell the Leased Property described in the Third Party
Offer at a price not less than the purchase price contained in the Third Party
Offer for a period of nine (9) months thereafter without offering such Leased
Property to Tenant. If Landlord does not convey its interest in such Leased
Property within such nine (9) month period or in the event of any material
change in the terms of the Third Party Offer, Tenant’s rights pursuant to this
paragraph shall be reinstated.  The term “material change” as used in the
preceding sentence shall include a change of identity of a third party or its
assignee, to a bank which is a substantial competitor in Tenant’s market.  Any
third party that purchases the Leased Property pursuant to this Article 16 shall
take the Leased Property subject to the terms hereof, and such purchaser shall
assume Landlord’s rights and obligations under the Lease thereafter accruing,
and this Lease shall remain in full force and effect.  Landlord shall cause any
third party purchasing the Leased Property pursuant to this Article 16 to
execute and deliver to Tenant a document confirming such third party’s
assumption of Landlord’s rights and obligations under this Lease thereafter
accruing.

 
31

--------------------------------------------------------------------------------

 
 
17.         PURCHASE PROCEDURE:
 
(a)          In the event of the purchase of Landlord’s interest in any Leased
Property by Tenant pursuant to any provision of this Lease, the terms and
conditions of this Article 17 shall apply.


(b)          On the closing date fixed for the purchase of Landlord’s interest
in any Leased Property:


(i)           Tenant shall pay to Landlord, in lawful money of the United
States, at Landlord’s address hereinabove stated or at any other place in the
United States which Landlord may designate, the purchase price; and


(ii)           Landlord shall execute and deliver to Tenant a limited warranty
deed, assignment and/or such other instrument or instruments as may be
appropriate, which shall transfer Landlord’s interest in the Leased Property
being sold, subject to (A) Permitted Encumbrances (except, in the case of a
purchase by Tenant under Article 13 hereof, free of the lien of any mortgage
indebtedness incurred by Landlord), (B) all liens, encumbrances, charges,
exceptions and restrictions attaching to such Leased Property created or caused
by Tenant, and (C) all applicable laws, rules, regulations, ordinances and
governmental restrictions then in effect.  In the case of a purchase of
Landlord’s interest in any Leased Property by Tenant pursuant to Paragraph (c)
of Article 13 hereof, Landlord shall also pay to Tenant the Net Award, if any.


(c)          Tenant shall pay all charges incident to such transfer, including
all recording fees, reasonable attorneys’ fees and expenses, transfer taxes,
title insurance premiums and federal, state and local taxes, except for any net
income or profit taxes of Landlord, except in the case of a purchase by Tenant
pursuant to Article 16, in which case costs will be allocated between Landlord
and Tenant in the same manner as was provided for in the Third Party Offer.


(d)          Tenant shall pay to Landlord all Basic Rent and Additional Rent due
and payable only through the date Tenant purchases Landlord’s interest in a
Leased Property.


18.         INTENTIONALLY OMITTED.
 
19.         QUIET ENJOYMENT:
 
Upon due performance of the covenants and agreements to be performed by Tenant
under this Lease, Landlord covenants that Tenant shall and may at all times
peaceably and quietly have, hold and enjoy the Leased Property during the Term
of this Lease. Notwithstanding the preceding sentence, Landlord, Landlord’s
mortgagee, or their respective agents may enter into and inspect the Leased
Property at any reasonable time during normal business hours, upon the giving of
reasonable notice, if they take precautions not to unreasonably inconvenience
Tenant or any persons occupying the Leased Property in accordance with this
Lease and are accompanied by an employee or other representative of Tenant at
all times during such entry and inspection, or at any time in the event of an
emergency. Notwithstanding the foregoing, Tenant may exclude Landlord,
Landlord’s mortgagee or their respective agents from areas of the Leased
Property designated as security areas by Tenant, for example, vaults, modular
vaults and automated teller machines.

 
32

--------------------------------------------------------------------------------

 


20.         TERMINATION:
 
In the event of the termination of this Lease as herein provided, the
obligations and liabilities of Landlord and Tenant, as the case may be, actual
or contingent, under this Lease which arose at or prior to such termination, and
which remain unpaid or unperformed, shall survive such termination.


21.         SUBLETTING; ASSIGNMENT:
 
(a)          Subleases Permitted.  Subject to subparagraphs (d), (e) and (f)
hereof and Article 5 hereof, Tenant may sublet the Leased Property or any
portion or portions thereof and retain any profits derived from such subleasing,
provided that (i) no Event of Default has occurred and is continuing, and (ii)
each sublease shall expressly be made subject to the terms of this Lease.


(b)          Assignments Permitted.  Subject to subparagraphs (d), (e) and (f)
hereof and Article 5 hereof, Tenant may assign its interest under this Lease,
provided that no Event of Default has occurred and is continuing and provided
further that such assignment shall expressly be made subject to the terms of
this Lease.


(c)          Restriction on Term of Sublease or Assignment.  The term of any
subletting of the Leased Property or assignment of this Lease shall not extend
beyond the Term of this Lease.  Any sublessee or assignee shall be permitted to
use the Leased Property for any lawful purpose, subject to the limitations set
forth in Article 5 hereof.


(d)          Tenant’s Obligations Continue.  No sublease or assignment shall
affect or reduce any obligation of Tenant or right of Landlord hereunder, and
all obligations of Tenant hereunder shall continue in full effect as the
obligations of a principal and not of a guarantor or surety, as though no
subletting or assignment had been made. For the purposes of this Lease generally
and subparagraphs (a)(iii), (iv) and (v) of Article 23 hereof in particular, the
term “Tenant” shall mean Bank of America, N.A., and not its subtenants and
assignees.


(e)          Conformed Copy of Sublease or Assignment.  For any sublease or
assignment from which Tenant receives more than Seventy-Five Thousand and 00/100
Dollars ($75,000.00) in annual rents, Tenant shall, within ten (10) days after
the execution of any such sublease or assignment, deliver to Landlord a
conformed copy thereof (with acknowledgements) and a conformed copy of any
short-form lease or memorandum of lease suitable for recording.


 
33

--------------------------------------------------------------------------------

 

(f)           No Mortgages or Pledges. Neither this Lease nor the Term of this
Lease hereby demised shall be mortgaged or pledged by Tenant, nor shall Tenant
mortgage, pledge or assign the interest of Tenant in and to any sublease of the
Leased Property or any portion thereof or the rental payable thereunder.  Any
such mortgage, assignment or pledge, and any sublease or assignment not
permitted by this Article 21, shall be void.


(g)           Transfers by Landlord.  Subject to the terms of this Lease,
Landlord may assign, convey, encumber or otherwise transfer its estate, right,
title and interest hereunder or in the Leased Property or any part thereof, and
upon execution and delivery of any such assignment, conveyance or other
transfer, Landlord shall be released from its obligations hereunder.  Any such
assignment, conveyance or other transfer shall be subject to this
Lease.  Landlord shall not assign, convey or transfer its interest in the Leased
Property subject (other than by way of mortgage) to this Lease to (i) any saving
bank, savings and loan association, bank, bank holding company or Affiliate of
any of the above or (ii) more than three (3) separate transferees without the
prior written consent of Tenant.
 
Landlord shall, within thirty (30) days after the execution of any such
instrument of mortgage, assignment, conveyance or transfer, deliver written
notice thereof to Tenant. Any failure of Landlord so to deliver a notice of such
instrument shall not, however, in any way impair or affect the validity thereof.


22.         ADVANCES BY LANDLORD:
 
If an Event of Default has occurred and is continuing, and at any time if Tenant
fails to maintain insurance in accordance with Article 14 hereof, if Tenant
shall fail to make or perform any payment or act required by this Lease within
any applicable cure period, then Landlord may at its option make such payment or
perform such act for the account of Tenant, and Landlord shall not thereby be
deemed to have waived any default or released Tenant from any obligation
hereunder.  All amounts so paid by Landlord and all incidental costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such payment or performance, together with interest at the
Applicable Rate from and including the date of the making of such payment or of
the incurring of such costs and expenses to and including the date of repayment,
shall be paid by Tenant to Landlord on demand.


23.         CONDITIONAL LIMITATIONS - EVENTS OF DEFAULT AND REMEDIES:
 
(a)           Events of Default.  Any of the following occurrences or acts shall
constitute an “Event of Default” under this Lease:


(i)           if Tenant shall default in making payment when due of any
installment of Basic Rent or Additional Rent, and such default shall continue
for the longer of (A) ten (10) days, or (B) five (5) days after a written notice
of such default has been delivered to Tenant; provided that Tenant shall not be
entitled to such notice more than twice during any given twelve (12) month
period; or
 
 
34

--------------------------------------------------------------------------------

 

(ii)           if Tenant shall default in the due performance of any other
covenant, agreement, obligation or condition on the part of Tenant to be
performed hereunder, other than as set forth in clause (i) or clause (vii) of
this Paragraph (a), and if such default shall continue for forty-five (45) days
after written notice from Landlord to Tenant specifying such default and
demanding that the same be cured (or, in the case of a default which cannot be
cured with the payment of money, or with due diligence be wholly cured within
such forty-five (45) day period, if Tenant shall fail to commence to cure the
same within said forty-five (45) day period, or, having promptly so commenced to
cure the same shall fail thereafter to prosecute the curing thereof with all due
diligence, it being intended that the time within which to cure such a default
shall be extended for such period as may be necessary to complete the curing of
the same in good faith and with due diligence; or


(iii)           if Tenant, or any corporation succeeding to Tenant by merger,
consolidation or acquisition of all or substantially all of its assets, shall
file a petition in bankruptcy or for reorganization or for an arrangement
pursuant to the Bankruptcy Act or under any similar federal or state law now or
hereafter in effect, or shall be adjudicated a bankrupt or become insolvent or
shall make an assignment for the benefit of its creditors, or shall be unable to
pay its debts generally as they become due, or shall be dissolved, or shall
suspend payment of its obligations, or shall take any corporate action in
furtherance of any of the foregoing; or


(iv)           if a petition or answer shall be filed proposing the adjudication
of Tenant or any corporation succeeding to Tenant by merger, consolidation or
acquisition of all or substantially all of its assets as a bankrupt or its
reorganization pursuant to the Bankruptcy Act or any similar federal or state
law, now or hereafter in effect, and (A) Tenant or its successor corporation
shall consent to the filing thereof, or (B) such petition or answer shall not be
discharged, or denied within ninety (90) days after the filing thereof; or


(v)           if a receiver, trustee or liquidator (or other similar official)
shall be appointed for or take possession or charge of Tenant or any corporation
succeeding to Tenant by merger, consolidation or acquisition of all or
substantially all of its assets, or of all or substantially all of the business
or assets of Tenant or its successor corporation or of Tenant’s or its successor
corporation’s estate or interest in the Leased Property, and shall not be
discharged within ninety (90) days thereafter or if Tenant or its successor
corporation shall consent to or acquiesce in such appointment; or


(vi)          if the estate or interest of Tenant in the Leased Property or any
sublease thereof shall be levied upon or attached in any proceeding and such
process shall not be vacated or discharged within sixty (60) days after such
levy or attachment, unless Tenant shall be contesting such levy or attachment in
accordance with the requirements of Paragraph (d) of Article 7 hereof; or


(vii)         if Tenant fails to pay Landlord the purchase price of the Leased
Property pursuant to Article 17 hereof or if Tenant fails to maintain insurance
in accordance with Article 14 hereof; or

 
35

--------------------------------------------------------------------------------

 
 
(viii)        if, as of the time when the same shall have been made, any
material representation or warranty of Tenant to Landlord or Landlord’s
mortgagee set forth in any notice, certificate, demand, request or other
instrument delivered in connection with or pursuant to this Lease shall prove to
be incorrect or misleading in any material respect to the material detriment of
Landlord or any mortgagee of Landlord’s interest in the Leased Property.


(b)           Landlord’s Right to Re-enter or Terminate.  This Lease and the
Term of this Lease and estate hereby granted are subject to the limitation that
whenever an Event of Default shall have occurred and not be cured as provided
herein, subject to Paragraph (i) of this Article 23 below, Landlord may, at
Landlord’s option, elect to (i) re-enter the Leased Property, without notice,
and remove all persons and property therefrom, either by summary proceedings or
by any suitable action or proceeding at law, or otherwise, without being liable
to indictment, prosecution or damages therefor, and may have, hold and enjoy the
Leased Property, together with the appurtenances thereto and the improvements
thereon; and/or (ii) terminate this Lease at any time by giving twenty (20)
days’ notice in writing to Tenant, electing to terminate this Lease, and the
Term of this Lease shall expire at the expiration of said last mentioned
twenty (20) days’ notice as fully and completely as if said date were the date
herein originally fixed for the expiration of the Term of this Lease hereby
granted, and Tenant shall thereupon quit and peacefully surrender the Leased
Property to Landlord, with all appurtenances thereto and all improvements
thereon, without any payment therefor by Landlord, and Landlord, upon the
expiration of said last mentioned twenty (20) days’ notice, or at any time
thereafter, may re-enter the Leased Property as provided in the preceding
clause (i).


(c)           Payments by Tenant.  In case of any such re-entry, termination
and/or dispossession by summary proceedings or otherwise as provided in the
immediately preceding paragraph, (i) the Basic Rent and Additional Rent shall be
paid up to the time of such re-entry, dispossession and/or termination, together
with such expenses, including reasonable attorneys’ fees and expenses, as
Landlord shall incur in connection with such re-entry, termination and/or
dispossession by summary proceedings or otherwise; (ii) Landlord may in good
faith relet the Leased Property or any part or parts thereof, either in the name
of Landlord or otherwise, for a term or terms which may, at Landlord’s option,
be equal to or less than or exceed the period which would otherwise have
constituted the balance of the Term of this Lease; (iii) Tenant shall also pay
to Landlord all other damages and expenses which Landlord shall have sustained
by reason of the breach of any provision of this Lease, including, without
limitation, legal expenses, reasonable attorneys’ fees, brokerage commissions
and expenses incurred in removing Tenant’s trade fixtures or other assets from
the Leased Property, repairing and putting the Leased Property and any buildings
and improvements thereon in good order and condition and in preparing the same
for reletting, which expenses shall be paid by Tenant as they are incurred by
Landlord; (iv) Tenant shall also pay to Landlord the amount by which the Basic
Rent reserved in this Lease exceeds the net amount, if any, of the rents
collected on account of the leases of the Leased Property for each month of the
period which would otherwise have constituted the Term of this Lease (excluding
unexercised extension options), which amounts shall be paid in monthly
installments by Tenant on the respective Rent Payment Dates specified therefor,
and any suit brought to collect said amounts for any month or months shall not
prejudice in any way the rights of Landlord to collect the deficiency in any
subsequent month by a similar action or proceeding; and/or (v) at the option of
Landlord exercised at any time, Landlord forthwith shall be entitled to recover
from Tenant as liquidated damages, in addition to clause (i), but in lieu of and
not in addition to any amount which would thereafter have become payable under
the preceding clauses (ii), (iii) and (iv), whichever of the following sums
Landlord shall elect:

 
36

--------------------------------------------------------------------------------

 


(A)           an amount equal to the excess, if any, of the Termination Value of
a Leased Property computed as of the Termination Date over the present value of
the Fair Market Rental Value of such Leased Property for the balance of the
useful life of such Leased Property, such Fair Market Rental Value to be
determined by mutual agreement of Landlord and Tenant, or if they cannot agree
within ten (10) days of such notice, by the appraisal procedure set forth in
Paragraph (e) of Article 4 above, but without regard to any limitations imposed
with respect to Maximum Renewal Term Rent or Aggregate FMRV Rent;


(B)            if a Leased Property has not been sold, an amount equal to the
excess, if any, of the Termination Value of such Leased Property, computed as of
the Termination Date, over the Fair Market Purchase Value of such Leased
Property as of the Final Payment Date, such Fair Market Purchase Value to be
determined by mutual agreement of Landlord  and Tenant, or if they cannot agree
within ten (10) days after such notice, by the appraisal procedure set forth in
Paragraph (e) of Article 4 above, but without regard to any limitations imposed
with respect to Maximum Renewal Term Rent or Aggregate FMRV Rent; or


(C)            the Termination Value of a Leased Property computed as of the
Termination Date, provided that upon payment of such amount and the amount of
any unpaid Rent referred to in clause (i) of this Article 23(c)(C), Landlord
shall assign and convey such Leased Property to Tenant, without further
consideration, in accordance with the terms and provisions of Article 17 hereof.


Landlord, at Landlord’s option, may make such alterations and/or decorations in
the Leased Property as Landlord, in Landlord’s sole judgment, considers
advisable and necessary for the purpose of reletting the Leased Property; and
the making of such alterations and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.


(d)           Receipt of Money Not a Reinstatement; No Accounting.  No receipts
of moneys by Landlord from Tenant after a termination of this Lease by Landlord
shall reinstate, continue or extend the Term of this Lease or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Landlord to
enforce the payment of rent then due or thereafter falling due, it being agreed
that after the commencement of suit for possession of the Leased Property, or
after final order or judgment for the possession of the Leased Property,
Landlord may demand, receive and collect any moneys due or thereafter falling
due without in any manner affecting such suit, order or judgment, all such
moneys collected being deemed payments on account of the use and occupation of
the Leased Property or, at the election of Landlord, on account of Tenant’s
liability hereunder.  Subject to subsection (c)(iv) of this Article 23, Landlord
shall have, receive and enjoy as Landlord’s sole and absolute property, without
right or duty to account therefor to Tenant, any and all sums collected by
Landlord as rent or otherwise upon reletting the Leased Property after Landlord
shall resume possession thereof as hereinbefore provided, including, without
limitation upon the generality of the foregoing, any amounts by which the sum or
sums so collected shall exceed the continuing liability of Tenant hereunder.

 
37

--------------------------------------------------------------------------------

 


(e)           Re-Entry Not a Termination.  The word “re-enter,” as used in this
Lease, is not and shall not be restricted to its technical legal meaning, but is
used in the broadest sense.  No such taking of possession of the Leased Property
by Landlord shall constitute an election to terminate the Term of this Lease
unless notice of such intention be given to Tenant or unless such termination be
decreed by a court having jurisdiction.


(f)           Enforcement Costs.  If an action shall be brought for the
enforcement of any provision of this Lease, in which it shall be determined that
Landlord or Tenant was in default, the defaulting party shall pay to the
non-defaulting party all costs and other expenses which may become payable as a
result thereof, including attorneys’ fees and expenses.  If either party shall,
without fault on its part, be made a party to any litigation commenced against
the other party (a “Litigating Party”), such Litigating Party shall pay all
costs and attorneys’ fees incurred or paid by the non-litigating party in
connection with such litigation.


(g)          Remedies Cumulative.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and every right and remedy shall be cumulative and in addition to any other
legal or equitable right or remedy given hereunder, or at any time
existing.  The failure of Landlord to insist upon the strict performance of any
provision or to exercise any option, right, power or remedy contained in this
Lease shall not be construed as a waiver or a relinquishment thereof for the
future.  Receipt by Landlord of any Basic Rent or Additional Rent payable
hereunder with knowledge of the breach of any provision contained in this Lease
shall not constitute a waiver of such breach (other than the prior failure to
pay such Basic Rent or Additional Rent), and no waiver by Landlord of any
provision of this Lease shall be deemed to have been made unless made under
signature of an officer of Landlord.
 
(h)           Notice of Default to Landlord.  Tenant shall give Landlord prompt
notice of any default which occurs and is continuing.
 
(i)           Limitations.  Notwithstanding the provisions set forth in this
Article 32, Landlord may not terminate this Lease in its entirety unless Tenant
shall have failed to pay one or more installments of Rent when due and payable
under this Lease, and such failure to pay continues for a period of ten (10)
days following Tenant’s receipt of written notice thereof from Landlord, which
notice shall state in all capital letters (or other prominent display) that this
Lease may be terminated if Tenant fails to promptly pay all overdue Rent.

 
38

--------------------------------------------------------------------------------

 

24.         NOTICES:
 
All notices and other instruments given or delivered pursuant to this Lease
shall be in writing and sent by prepaid United States registered or certified
mail, return receipt requested, and the giving of such notice or other
communication shall be deemed to have been given (i) when delivered by hand,
(ii) on the earlier of receipt and three (3) Business Days after being sent by
first class registered or certified mail, postage prepaid, return receipt
requested, (iii) when sent by telegram or cable or (iv) on the earlier of
receipt and two (2) days after being sent by a nationally recognized overnight
courier. Copies of notices must be sent to all of the parties listed below,
together with a copy thereof sent by facsimile transmission, if reasonable under
the circumstances; provided that failure to send a copy by facsimile
transmission shall in no event cause any notice sent in accordance with this
Article 24 to be deemed improper. Landlord and Tenant shall each have the right
to specify, from time to time, as its address for purposes of this Lease, any
address and any addressee, in the continental United States, upon giving fifteen
(15) days’ written notice thereof to the other party. The addresses of Landlord
and Tenant for purposes of this Lease, until notice has been given as above
provided, shall be as follows:


Landlord:
 
First States Investors 4100A, LLC
   
c/o First States Group, L.P.
   
1725 The Fairway
   
Jenkintown, Pennsylvania 19046
   
Attn: Sonya A. Huffman, Senior Vice President – Operations
   
Attn: Edward J. Matey Jr., Senior Vice President
   
and General Counsel
   
FAX: 215.887.9856
     
with a copy to:
 
Morgan, Lewis & Bockius LLP
   
1701 Market Street
   
Philadelphia, Pennsylvania 19103
   
Attn:  Eric L. Stern, Esquire
   
FAX:  215.963.5001
     
Tenant:
 
Bank of America, N.A.
   
525 North Tryon
   
3rd Floor – Corporate Real Estate Department
   
NC1-023-03-03
   
Charlotte, North Carolina  28255
   
Attn: Property Services
   
FAX: 704.386.7339
     
with a copy to:
 
Bank of America, N.A.
   
901 Main Street, 68th Floor
   
Dallas, Texas 75202-3714
   
Attn: Michael F. Hord, Associate General Counsel
   
FAX: 214.209.0871


 
39

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Bank of America, N.A.
   
525 North Tryon
   
4th Floor – Corporate Real Estate Department
   
NC1-023-04-03
   
Charlotte, North Carolina  28255
   
Attn: James Mezzanotte
   
FAX: 704.365.6075
     
and to:
 
Trammell Crow Corporate Services, Inc.
   
2850 North Federal Highway
   
Lighthouse Point, Florida 33064
   
Attn: Chuck Dunn, Senior Vice President
   
FAX: 954.786.4405

 
25.         ESTOPPEL CERTIFICATES:
 
At the request of either Landlord or Tenant, the other party will execute within
fifteen (15) days from the date of receipt of the request, from time to time, an
estoppel certificate substantially in the form attached hereto as Schedule D or
in such other form as may be reasonably requested by the requesting party;
provided that any request submitted by Landlord requesting an estoppel
certificate by Tenant shall be accompanied by an estoppel certificate executed
by Landlord indicating whether or not there are any then existing defaults by
Tenant under this Lease, and if so, describing said defaults.  Tenant and any
third party certifying, to the best of such party’s knowledge and belief, to the
facts (if true) described in such certificate.


26.         NO MERGER:
 
There shall be no merger of this Lease or of any leasehold or subleasehold
estate hereby or thereby created with the fee or any other estate or interest or
ownership interest in the Leased Property or any part thereof by reason of the
fact that the same person, firm, corporation or other entity may acquire or own
or hold, directly or indirectly, (a) this Lease or any leasehold or subleasehold
estate created hereby or thereby or any interest in this Lease or in any such
leasehold or subleasehold estate and (b) the fee estate or other estate or
interest or ownership interest in the Leased Property or any part thereof, and
this Lease shall not be terminated for any cause except as expressly provided
herein and any instrument of transfer shall so provide.


27.         SURRENDER:
 
(a)           Upon the expiration or earlier termination of the Term of this
Lease, or surrender of the Leased Property in accordance with Paragraph (d) of
Article 6 hereof, Tenant shall surrender the Leased Property to Landlord in the
same condition and suitable for the same use in which the Leased Property was
originally received from Landlord except as repaired, rebuilt or altered as
required or permitted by this Lease (and/or except for such Casualty damage as
Tenant shall not be required to repair or restore hereunder), and except for
ordinary wear and tear.  Tenant shall remove from the Leased Property on or
prior to such expiration or earlier termination all of Tenant’s Equipment,
except that agreed upon by Landlord and Tenant in writing, which agreement shall
be entered into at least thirty (30) days prior to the expiration or earlier
termination of the Term of this Lease, and shall repair any damage caused by
such removal.  Property not so removed following ten (10) days’ written notice
from Landlord shall become the property of Landlord, which may cause such
property to be removed from the Leased Property and disposed of, but the cost of
any such removal and disposition and of repairing any damage caused by such
removal shall be borne by Tenant.

 
40

--------------------------------------------------------------------------------

 
 
(b)           Except for surrender upon the expiration or earlier termination of
the Term of this Lease, or surrender of the Leased Property in accordance with
Paragraph (d) of Article 6 hereof, no surrender to Landlord of this Lease or of
the Leased Property shall be valid or effective unless agreed to and accepted in
writing by Landlord.


28.         SEPARABILITY:
 
Each provision contained in this Lease shall be separate and independent and the
breach of any such provision by Landlord shall not discharge or relieve Tenant
from its obligation to perform each obligation of this Lease to be performed by
Tenant.  If any provision of this Lease or the application thereof to any person
or circumstance shall to any extent be invalid and unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and shall be
enforceable to the extent permitted by law.


29.         BINDING EFFECT; MERGER, CONSOLIDATION AND DISPOSAL OF ASSETS:
 
(a)           Binding Effect.  All provisions contained in this Lease shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and permitted assigns and sublessees of Landlord and Tenant to the
same extent as if each such successor or assign or sublessee were named as a
party hereto.
 
(b)           Entire Agreement; Amendment.  This Lease embodies the entire
agreement between Landlord and Tenant relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter.  Neither this Lease nor any provision hereof may be amended, modified,
waived, discharged or terminated orally, but only as expressly provided herein
or by an instrument signed by Landlord and Tenant.


30.         SHOWING:
 
During the one year period preceding the date on which the Term of this Lease
shall terminate or fully expire, Landlord may show the Leased Property or any
part thereof to prospective tenants or purchasers at such reasonable times
during normal business hours as Landlord may select upon reasonable prior notice
to Tenant.  The foregoing shall not apply to Vacated Properties.

 
41

--------------------------------------------------------------------------------

 


31.         NATURE OF LANDLORD’S OBLIGATIONS:
 
Anything in this Lease to the contrary notwithstanding, no recourse or relief
shall be had under any rule of law or equity, statute or constitution or by any
enforcement of any assessments or penalties, or otherwise or based on or in
respect of this Lease (whether by breach of any obligation, monetary or
non-monetary), against Landlord (or any officer or partner of Landlord or any
predecessor or successor corporation (or other entity) of Landlord), it being
expressly understood that any obligations of Landlord under or relating to this
Lease are solely obligations payable out of the Leased Property and are
compensable solely therefrom.  It is expressly understood that all such
liability is and is being expressly waived and released as a condition of and as
a condition for the execution of this Lease, and Tenant expressly waives and
releases all such liability as a condition of, and as consideration for, the
execution of this Lease.


32.         SUBORDINATION:
 
(a)           Subject to Landlord's compliance with the requirements of
Paragraph 32(b) below, this Lease is and shall be subject and subordinate to all
ground or underlying leases of the Leased Property and to all mortgages that may
now or hereafter be secured upon such leases or the Leased Property and to any
and all renewals, modifications, consolidations, replacements and extensions
thereof, provided that in connection with the transfer of any interest of
Landlord in the Leased Property or any portion thereof, whether through
foreclosure or otherwise, Tenant's possession and right to occupy the Leased
Property or any portion thereof shall not be disturbed so long as no Event of
Default shall have occurred and be continuing beyond any applicable cure period,
this Lease shall continue in full force and effect and Tenant shall attorn to
such party and shall execute, acknowledge and deliver any instrument that has
for its purpose and effect the confirmation of such attornment.


(b)           Landlord will provide to Tenant for execution, within thirty (30)
days following the recording of a mortgage or deed of trust encumbering a Leased
Property, a subordination, non-disturbance and attornment agreement from
Landlord’s mortgagee, substantially in the form attached hereto as Schedule F or
in another form reasonably satisfactory to Tenant and Landlord’s mortgagee, duly
executed by Landlord and such Landlord’s mortgagee.  As a condition to the
subordination of this Lease to any future mortgage or deed of trust or ground
lease, Landlord shall obtain for the benefit of Tenant a subordination,
non-disturbance and attornment agreement from the holder of such mortgage or
deed of trust or ground lease.


33.         ARBITRATION:
 
(a)           Approval Procedure; Dispute Resolution.  When the approval or
consent by either Landlord or Tenant is required hereunder and such approval or
consent may not be expressly withheld in such party’s sole discretion, the
parties shall proceed as follows:
 
(i)           The party requesting the approval or consent (the “Requesting
Party”) shall submit a written request for approval or consent together with
such information and supporting documentation as is reasonably required to
evaluate the request to the other party (the “Responding Party”).

 
42

--------------------------------------------------------------------------------

 
 
(ii)           Unless a specific time period for the Responding Party’s response
is provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or documentation to be submitted by the
Requesting Party.  If the Responding Party fails to timely provide any of the
above responses, the approval or consent shall be deemed to be given as
requested.
 
(iii)           If the Responding Party requests additional information and/or
documentation, then within five (5) days after the Requesting Party delivers
same to the Responding Party, the Responding Party shall again respond as set
forth in clause (ii) above.  If the Responding Party fails to timely respond as
set forth in clause (ii) above, the approval or consent shall be deemed to be
given as requested.
 
(iv)           All approvals, denials, and requests for additional documentation
or information, when given, shall be in writing.
 
(b)          Dispute Resolution.  The parties hereby agree to attempt to resolve
all disputes and controversies arising out of or in connection with this Lease
or its interpretation, performance or breach, promptly, equitably and in a good
faith manner, through discussions and negotiations, but failing same, the
parties shall proceed as follows:
 
(i)           Upon the occurrence of any controversy or dispute arising out of
or relating to this Lease, or its interpretation, performance or breaches, which
the parties have not been able to resolve in the ordinary course through
discussions and negotiations within a period of thirty (30) days after the
dispute or disagreement arises, each party shall appoint a senior officer of its
management, fully authorized to settle the dispute or disagreement, to meet at a
mutually agreed time and place not later than twenty (20) days after such
appointment, to resolve such dispute or disagreement.  Should a resolution of
such dispute or disagreement not be obtained within fifteen (15) days after a
meeting of such senior officers for such purpose, either party may then, by
written notice to the other, submit the controversy or dispute to arbitration in
Charlotte, North Carolina (or in such other city as Landlord and Tenant shall
elect).  The arbitration shall be conducted under the auspices of JAMS or its
successor.  The arbitration shall be initiated by a party by sending notice (the
“Arbitration Notice”) of a demand to arbitrate by registered or certified mail
to the other party, and to JAMS.  The Arbitration Notice shall contain a
description of the subject matter of the arbitration, the dispute with respect
thereto, the amount involved, if any, and the remedy or determination
sought.  If the dispute or disagreement involves a Binding ADR Dispute, Landlord
and Tenant shall submit the matter to binding arbitration.  If the dispute or
disagreement involves a Major Dispute the parties may, but shall not be required
to submit the matter to non-binding arbitration.

 
43

--------------------------------------------------------------------------------

 

(ii)           If the dispute or controversy involves the granting, withholding
or conditioning of consent or approval of a matter described in Article 12
(Alterations) (an “Approval Matter”) or if the dispute or controversy not
involving an Approval Matter involves a total cost to either party of One
Million Dollars ($1,000,000.00) or less (a “Binding ADR Dispute”), and if the
parties shall be unsuccessful in their efforts to negotiate a mutually
satisfactory resolution of their dispute or disagreement, the parties shall
submit the matter to binding arbitration, and JAMS shall provide to the parties
a list of three (3) arbitrators, and each party may strike one arbitrator from
such list.  The remaining arbitrator shall serve as the arbitrator for the
dispute.  The arbitrator so selected shall furnish Landlord and Tenant with a
written decision within thirty (30) days after his or her selection.  The
parties agree to arbitrate any Binding ADR Dispute pursuant to JAMS’ Streamlined
Arbitration Rules as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Article 33(b)(ii).  Binding ADR Disputes shall not be conducted in person
unless either Landlord or Tenant shall request an in-person arbitration.  The
decision of the arbitrator in a Binding Dispute shall be final and shall be
binding upon the parties, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.
 
(iii)           If the dispute or controversy not involving an Approval Matter
involves more than a total cost to either party of more than One Million Dollars
($1,000,000.00) under this Lease (“Major Dispute”), and if the parties elect to
arbitrate, then JAMS shall provide a list of six (6) available arbitrators from
which each party shall select one (1) arbitrator, and a third arbitrator shall
be selected by the two (2) arbitrators so selected.  The third arbitrator shall
be a neutral arbitrator who has not acted for either party (or its Affiliate)
within the five (5) years preceding initiation of the arbitration.  The
arbitrators, so selected, shall schedule the arbitration within sixty (60) days
following the selection of the third arbitrator, and shall render their decision
within sixty (60) days after the arbitration is concluded.  If the parties agree
to arbitrate any Major Dispute, they shall do so pursuant to JAMS’ Comprehensive
Arbitration Rules, as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Article 33(b)(iii).  In the instance of a Major Dispute, (A) the decision
of the arbitrators shall not be final or binding, (B) either party shall have
the right to file suit de novo in a court of competent jurisdiction, and (C) any
and all statements, admissions, or other representations made during the
arbitration by either party shall be deemed privileged, confidential and
inadmissible for any and all purposes in any such subsequent litigation.
 
(iv)           Notwithstanding the foregoing, this Article 33 shall not apply to
any disputes, controversies or breaches relating solely to the non-payment of
Rent or, unless agreed to by the parties, a Major Dispute.
 
(c)           Conduct of the Arbitration.  Arbitration proceedings hereunder
shall be subject to the following additional provisions:
 
(i)           The hearing shall be conducted on a confidential basis without
continuance or adjournment;
 
(ii)           Any offer made or the details of any negotiation of the dispute
subject to arbitration prior to arbitration shall not be admissible;
 
(iii)           Each party shall be entitled to all rights and privileges
granted by the arbitrators to the other party;

 
44

--------------------------------------------------------------------------------

 
 
(iv)          In the arbitration of any Major Dispute, each party shall be
entitled to compel the attendance of witnesses or production of documents, and
for this purpose, the arbitrators shall have the power to issue subpoenas in
accordance with the law of the State of North Carolina;
 
(v)           In the arbitration of any Major Dispute, each party shall have the
right (upon leave of the arbitrators) to take depositions and obtain other
discovery of the scope and in the manner which the arbitrators deem reasonably
necessary to the preparation and presentation of the party’s case;
 
(vi)          The arbitrators shall have the power to impose on any party such
terms, conditions, consequences, liabilities, sanctions and penalties as the
deem necessary or appropriate (which shall be conclusive, final and enforceable
as the award on the merits) to compel or induce compliance with discovery and
the appearance of, or production of documents in the custody or, any officer,
director, agent or employee of a party any Affiliate of such party;
 
(vii)         Arbitrators may not award indirect, consequential or punitive
damages or issue injunctive relief, and shall have no power to deviate from the
provisions of this Lease; and
 
(viii)        Neither party shall be in default under this Lease with respect to
any provision hereof during the time period commencing as of the initial notice
of desire to arbitrate and ending on the date of resolution by the arbitrators
in the case of binding arbitration and ending on the date of a final,
unappealable decision of the court in all other circumstances; provided that
during said period of arbitration and/or litigation each party shall continue to
perform all duties and obligations required to be performed by such party under
this Lease and, with respect to the issue under dispute resolution, shall
maintain the status quo.
 
(d)          Alternative Means of Arbitration with AAA.  In the event that JAMS
or any successor shall no longer exist or if JAMS or any successor fails to
refuses to, or is legally precluded from, accepting submission of such dispute,
then the dispute shall be resolved by binding arbitration before the American
Arbitration Association (“AAA”) under the AAA’s commercial arbitration rules
then in effect.
 
(e)           Mediation; Litigation.  Unless the parties mutually agree to
arbitrate a Major Dispute, prior to either party commencing litigation, the
parties shall attempt to mediate such dispute.  Accordingly, except as provided
in Article 33(a)(iv), no civil action with respect to any dispute or
disagreement arising out of or relating to this Lease shall be commenced until
the matter has been submitted to JAMS, or its successor, for mediation.  Either
party may commence mediation by providing to JAMS and the other party a written
request for mediation, setting forth the subject of the dispute and the relief
requested.  The parties shall cooperate with JAMS and with one another in
selecting a mediator from JAMS’ panel of mediators, and in scheduling the
mediation proceedings.  The parties agree that they will participate in the
mediation in good faith, and that they will share equally in its costs.  All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator and any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
litigation or other proceeding involving the parties; provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.  Either party may
seek equitable relief prior to the mediation to preserve the status quo pending
the completion of that process.  Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first.  Mediation may continue after the
commencement of a civil action, if the parties so desire.  The provisions of
this clause may be enforced by any court of competent jurisdiction, and the
prevailing party shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the party against whom enforcement is
ordered.

 
45

--------------------------------------------------------------------------------

 
 
34.         GRANTING OF EASEMENTS, ETC.:
 
If no Event of Default hereunder has occurred and is continuing, Landlord will
join with Tenant, from time to time at the request of Tenant (and at Tenant’s
sole cost and expense), and upon not less than forty-five (45) days prior
written notice, with respect to their interests in the Leased Property to
(i) sell, assign, convey or otherwise transfer an interest in any Leased
Property to any person legally empowered to take such interest under the power
of eminent domain, (ii) grant, in the ordinary course of business, easements,
licenses, rights of way and other rights and privileges in the nature of
easements, (iii) release, in the ordinary course of business, existing easements
and appurtenances which benefit any Leased Property, (iv) dedicate or transfer
unimproved portions of any Leased Property for road, highway or other public
purposes, (v) execute petitions to have any Leased Property annexed to any
municipal corporation or utility district, (vi) execute amendments to any
covenants and restrictions affecting any Leased Property and (vii) execute and
deliver any instrument, in form and substance reasonably acceptable to Landlord
and Landlord’s mortgagee, necessary or appropriate to make or confirm such
grants or releases to any person, with or without consideration, but only if
Landlord shall have received (x) a certificate of an authorized officer of
Tenant stating that such grant or release was granted in the ordinary course of
Tenant’s business, does not interfere with and is not detrimental to the conduct
of business on the Leased Property and does not materially impair the usefulness
of the Leased Property or materially impair the fair market value of the Leased
Property or materially impair Landlord’s interest in the Leased Property, (y) a
certificate stating the consideration, if any, being paid for said sale grant,
easement, license, release, dedication, transfer, right of way, petition,
amendment or other such instruments described in this Article 34, is in the
opinion of Tenant fair and adequate; and (z) a duly authorized and binding
undertaking of Tenant, in form and substance satisfactory to Landlord and
Landlord’s mortgagee, to remain obligated under this Lease and under any
instrument executed by Tenant consenting to the assignment of Landlord’s
interest in this Lease as security for indebtedness, as though such easement,
license, right-of-way or other right or privilege has not been granted or
released, and to perform all obligations of the grantor or party effecting the
release under such instrument of grant or release during the Term of this Lease.
Notwithstanding anything herein to the contrary, Tenant’s obligation to pay the
reasonable attorneys’ fees for each of Landlord and Landlord’s mortgagee in
connection with the execution and delivery of any easement or other instrument
pursuant to this Article 34 shall not exceed $5,000 for each of Landlord’s and
Landlord’s mortgagee’s counsel in any single request by Tenant for one (1) or
more related easements or other instruments. Notwithstanding anything herein to
the contrary, Landlord and Landlord’s mortgagee shall have a period of thirty
(30) days to review the instruments and the materials requested under this
Article 34.  If Landlord or Landlord’s mortgagee shall fail to execute any such
deeds, easements, releases or such other instruments as may be specifically
requested by Tenant in such thirty (30) day period, then Tenant may deliver to
Landlord and Landlord’s mortgagee further notice requesting the delivery of said
documents.  Tenant’s notice shall specify in capital letters and bold face type
that if Landlord or Landlord’s mortgagee shall fail to return the requested
documents within ten (10) days, or shall fail to specify what corrections need
be made to such documents or why, specifically, Landlord or Landlord’s mortgagee
objects to the delivery of such documents, then Tenant intends to deliver such
instruments to Landlord’s or Landlord’s mortgagee attorney-in-fact.  Subject to
the foregoing provision, in the event Landlord or Landlord’s mortgagee fail to
deliver any such deeds, easements, releases or other instruments within the
thirty (30) day period required above, subject to the additional ten (10) day
notice required above, then in such event, Tenant is hereby authorized to act as
the attorney-in-fact for Landlord and Landlord’s mortgagee to execute and
deliver on behalf of Landlord and Landlord’s mortgagee any all deeds, easements,
releases and other instruments required; provided that no instrument executed by
Tenant as attorney-in-fact shall contain any covenants other than quitclaim
covenants.  For purposes of this Article 34, commencing on August 31, 2004, and
on and as of each August 31 thereafter during the Term of this Lease, the
limitations on attorneys’ fees for Landlord and Landlord’s mortgagee set forth
in this Article 34 shall be calculated as the amount equal to the product
derived by multiplying $5,000 by one plus the percentage by which the CPI for
such calendar year exceeds the Base Price Index.  In the event the information
necessary to calculate this amount shall not have been published in sufficient
time to permit such calculation to be made on or before August 31 during any
year, the limitation shall be calculated by using the CPI for the latest month
for which it has been published.  After publication of the relevant information,
Landlord and Tenant shall make appropriate adjustment of the limitation.  In no
event shall the limitation on attorneys’ fees of $5,000 be reduced as a result
of any decrease in the CPI.

 
46

--------------------------------------------------------------------------------

 
 
35.         WAIVER OF TRIAL BY JURY
 
To the extent permitted by law Landlord and Tenant hereby waive trial by jury in
any litigation brought by either of the parties hereto against the other on any
matter arising out of or in any way connected with this Lease or the Leased
Property or the Improvements thereto.


36.         RECORDING OF LEASE
 
Landlord and Tenant will execute, acknowledge, deliver and cause to be recorded
or filed in the manner and place required by any present or future law a
memorandum of this Lease, or, if required by law, this Lease, and all other
instruments, including, without limitation, financing statements, continuation
statements, releases and instruments of similar character, which shall be
reasonably requested by Landlord or Tenant as being necessary or appropriate in
order to protect their respective interests in the Leased Property or to publish
notice of or to create, maintain and protect or terminate or release the lien
and security interest intended to be created by any assignment of Landlord’s
interest in this Lease (and the interest of Landlord’s mortgagee in this Lease )
or any mortgage upon, and the interest of Landlord’s mortgagee in, the Leased
Property.  If either Landlord or Tenant shall fail to comply with this
paragraph, Tenant or Landlord, as the case may be, shall be and is hereby
irrevocably appointed the agent and attorney-in-fact of Landlord or Tenant, as
the case may be, to comply therewith, but this sentence shall not prevent any
default in the observance of this Article 36 by the Tenant from constituting an
Event of Default hereunder.

 
47

--------------------------------------------------------------------------------

 


37.         MISCELLANEOUS:
 
(a)           General.  No term or provision hereof may be amended, changed,
waived, discharged or terminated orally, but only by an instrument signed by the
party against whom enforcement thereof is sought. Landlord may not enter into
any amendment, modification or supplement to any trust-indenture, mortgage or
other document with any Landlord’s mortgagee which has a material and adverse
effect on the right or obligations of Tenant hereunder without the prior written
consent of Tenant, and any such amendment, modification or supplement executed
without Tenant’s prior written consent shall have no binding effect on Tenant
hereunder. No failure, delay, forbearance or indulgence on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, or as an acquiescence in any breach, nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. Any
provision of this Lease which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other
jurisdiction.  This Lease and the rights and obligations in respect hereof shall
be governed by, and construed and interpreted in accordance with, the laws of
the Commonwealth of Pennsylvania, except where the laws of the State where the
Leased Property is located require such State’s own law to apply.  All headings
are for reference only and shall not be considered as part of this Lease.


(b)           Attorneys’ Fees.  Notwithstanding anything herein to the contrary,
the obligation of the non-prevailing party to reimburse the prevailing party for
or to pay reasonable attorneys’ fees shall mean reasonable attorneys’ fees
actually incurred without reference to or giving effect to N.C.G.S. Section
6-21.2(2) or any similar provision of the law of the state in which the Leased
Property is located.


(c)           Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
38.         TERMINATION OF ORIGINAL LEASE:
 
The Original Lease as it pertains to the Leased Property is hereby terminated
effective as of the day immediately preceding the Commencement Date of this
Lease.


 
48

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant hereto have each caused this Lease to be
duly executed, under seal, and delivered in their respective names and behalfs,
as of the day and year first above written.
 

 
LANDLORD:
     
FIRST STATES INVESTORS 4100A, LLC
     
By:
 
 
Name: Sonya A. Huffman
 
Title: Vice President
     
TENANT:
     
BANK OF AMERICA, N.A.
     
By:
 
 
Name: Michael A. Hord
 
Title: Associate General Counsel

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


DESCRIPTION OF LEASED PROPERTY; BASIC RENT SCHEDULE
 
Group A
 
Owner
 
Property Name
 
Address
 
City
 
State
 
Square
Footage
   
% of
Bank
Rent
                               
First States Investors 4100A, LLC
 
Albemarle Road
 
6425 Albemarle Road
 
Charlotte
 
NC
    2,980       1.25 %
First States Investors 4100A, LLC
 
Beatties Ford Road
 
2249 Beatties Ford Road
 
Charlotte
 
NC
    2,700       1.07 %
First States Investors 4100A, LLC
 
Belhaven Boulevard
 
4801 Brookshire Boulevard
 
Charlotte
 
NC
    3,298       1.18 %
First States Investors 4100A, LLC
 
Boger City
 
2614 East Main Street
 
Lincolnton
 
NC
    2,400       1.20 %
First States Investors 4100A, LLC
 
Boone Main Office
 
709 Blowing Rock Road
 
Boone
 
NC
    5,688       1.40 %
First States Investors 4100A, LLC
 
Burgaw Main Office
 
104 East Fremont Street
 
Burgaw
 
NC
    3,860       0.78 %
First States Investors 4100A, LLC
 
Burlington Main Office
 
245 West Davis Street
 
Burlington
 
NC
    11,824       2.03 %
First States Investors 4100A, LLC
 
Cameron Village
 
321 Oberlin Road
 
Raleigh
 
NC
    3,890       1.76 %
First States Investors 4100A, LLC
 
Candler
 
1189 Smoky Park Highway
 
Candler
 
NC
    2,325       0.91 %
First States Investors 4100A, LLC
 
Carmel Commons
 
6611 Carmel Road
 
Charlotte
 
NC
    3,200       2.23 %
First States Investors 4100A, LLC
 
Carolina Beach
 
123 Harper Avenue
 
Carolina Beach
 
NC
    5,542       1.92 %
First States Investors 4100A, LLC
 
Cary Village/Cary Towne
 
801 East Maynard Road
 
Cary
 
NC
    2,800       1.00 %
First States Investors 4100A, LLC
 
Cherryville
 
403 East Main Street
 
Cherryville
 
NC
    2,800       0.91 %
First States Investors 4100A, LLC
 
Columbus
 
211 East Mills Street
 
Columbus
 
NC
    2,000       0.59 %
First States Investors 4100A, LLC
 
Cornelius
 
20005 NC Highway 73 West
 
Cornelius
 
NC
    3,200       3.26 %
First States Investors 4100A, LLC
 
Cumberland
 
5581 Cumberland Road
 
Fayetteville
 
NC
    2,048       1.14 %
First States Investors 4100A, LLC
 
Dallas
 
202 West Trade Street
 
Dallas
 
NC
    2,562       0.79 %
First States Investors 4100A, LLC
 
Denver
 
3768 North Highway 16
 
Denver
 
NC
    2,500       0.66 %
First States Investors 4100A, LLC
 
Dixie Village
 
2401 West Franklin Boulevard
 
Gastonia
 
NC
    2,562       1.00 %
First States Investors 4100A, LLC
 
Eden Main Office
 
213 West Kings Highway
 
Eden
 
NC
    6,500       1.38 %
First States Investors 4100A, LLC
 
Elizabethtown Main Office
 
201 West Broad Street
 
Elizabethtown
 
NC
    3,840       1.06 %
First States Investors 4100A, LLC
 
Farmville
 
200 South Main Street
 
Farmville
 
NC
    7,582       1.60 %
First States Investors 4100A, LLC
 
Fayetteville Downtown
 
324 Mason Street
 
Fayetteville
 
NC
    2,400       1.07 %
First States Investors 4100A, LLC
 
Garner
 
547 Benson Road
 
Garner
 
NC
    5,457       1.28 %
First States Investors 4100A, LLC
 
Gastonia Main Office
 
355 South New Hope Road
 
Gastonia
 
NC
    16,046       2.32 %
First States Investors 4100A, LLC
 
Guilford College
 
700 College Road
 
Greensboro
 
NC
    3,380       1.60 %
First States Investors 4100A, LLC
 
Henderson MO Relocation
 
326 S. Garnett Street
 
Henderson
 
NC
               
First States Investors 4100A, LLC
 
Henderson MO Relocation
 
826 S. Garnett Street
 
Henderson
 
NC
    10,643       0.26 %
First States Investors 4100A, LLC
 
Hillsborough
 
113 North Churton Street
 
Hillsborough
 
NC
    5,070       0.22 %
First States Investors 4100A, LLC
 
Hilltop Plaza
 
901 East Roosevelt Boulevard
 
Monroe
 
NC
    3,375       1.95 %
First States Investors 4100A, LLC
 
Holly Hill
 
182 Huffman Mill Road
 
Burlington
 
NC
    2,859       1.18 %
First States Investors 4100A, LLC
 
Hospital - Greenville
 
2000 Stantonsburg Road
 
Greenville
 
NC
    2,750       1.71 %
First States Investors 4100A, LLC
 
Kenansville
 
Main Street and Limestone Road
 
Kenansville
 
NC
    2,925       0.89 %
First States Investors 4100A, LLC
 
Kinston Main Office
 
1900 West Vernon Avenue
 
Kinston
 
NC
    7,878       1.88 %
First States Investors 4100A, LLC
 
Landfall
 
1325 Military Cut-Off Road
 
Wilmington
 
NC
    3,200       2.34 %
First States Investors 4100A, LLC
 
Marion Main Office
 
100 North Main Street
 
Marion
 
NC
    6,200       2.47 %
First States Investors 4100A, LLC
 
Mooresville Main Office
 
314 North Main Street
 
Mooresville
 
NC
    5,800       1.52 %
First States Investors 4100A, LLC
 
Mount Olive Main Office
 
211 North Chestnut Street
 
Mt. Olive
 
NC
    3,654       0.84 %
First States Investors 4100A, LLC
 
Myers Park
 
751 Providence Road
 
Charlotte
 
NC
    6,147       2.88 %
First States Investors 4100A, LLC
 
North Asheville
 
892 Merrimon Avenue
 
Asheville
 
NC
    2,566       0.79 %
First States Investors 4100A, LLC
 
North Boulevard - Raleigh
 
5005 Capital Boulevard
 
Raleigh
 
NC
    2,677       1.50 %
First States Investors 4100A, LLC
 
North Durham
 
3807 North Duke Street
 
Durham
 
NC
    2,048       0.98 %
First States Investors 4100A, LLC
 
North Henderson
 
1405 North Garnett Street
 
Henderson
 
NC
    4,186       0.56 %
First States Investors 4100A, LLC
 
North Main
 
901 North Main Street
 
Mt. Airy
 
NC
    1,920       0.78 %
First States Investors 4100A, LLC
 
North Raleigh
 
6300 Falls of Neuse Road
 
Raleigh
 
NC
    2,649       1.04 %
First States Investors 4100A, LLC
 
Northeast
 
3401 The Plaza
 
Charlotte
 
NC
    3,381       2.07 %
First States Investors 4100A, LLC
 
Northwood
 
201 East Parris Avenue
 
High Point
 
NC
    2,854       0.91 %
First States Investors 4100A, LLC
 
Park Road
 
4535 Park Road
 
Charlotte
 
NC
    2,400       1.77 %
First States Investors 4100A, LLC
 
Pavilions
 
698 Hanes Mall Boulevard
 
Winston-Salem
 
NC
    3,630       2.80 %
First States Investors 4100A, LLC
 
Pinehurst
 
5 Village Green West
 
Pinehurst
 
NC
    4,200       1.30 %
First States Investors 4100A, LLC
 
Pleasant Garden
 
4615 Pleasant Garden Road
 
Pleasant Garden
 
NC
    2,626       0.54 %
First States Investors 4100A, LLC
 
Reidsville Main Office
 
507 South Main Street
 
Reidsville
 
NC
    5,915       0.80 %
First States Investors 4100A, LLC
 
Reynolda
 
2899 Reynolda Road
 
Winston-Salem
 
NC
    2,736       1.19 %
First States Investors 4100A, LLC
 
Salisbury Main Office
 
500 West Innes Street
 
Salisbury
 
NC
    5,681       2.14 %
First States Investors 4100A, LLC
 
Salisbury West
 
200 Statesville Boulevard
 
Salisbury
 
NC
    1,800       0.80 %
First States Investors 4100A, LLC
 
Sardis Village
 
9700 Old Monroe Road
 
Charlotte
 
NC
    2,350       2.16 %
First States Investors 4100A, LLC
 
Signal Hill
 
1616 East Broad Street
 
Statesville
 
NC
    3,010       1.68 %
First States Investors 4100A, LLC
 
Six Forks
 
8820 Six Forks Road
 
Raleigh
 
NC
    5,574       2.13 %
First States Investors 4100A, LLC
 
South Elm
 
1500 South Elm Street
 
Greensboro
 
NC
    2,942       1.27 %
First States Investors 4100A, LLC
 
South Park - Greenville
 
317 E. Greenville Blvd
 
Greenville
 
NC
    2,048       1.13 %
First States Investors 4100A, LLC
 
South Square
 
3200 Shannon Road
 
Durham
 
NC
    2,495       1.17 %
First States Investors 4100A, LLC
 
Southern Pines Main Office
 
100 West Morganton Road
 
Southern Pines
 
NC
    3,400       1.78 %
First States Investors 4100A, LLC
 
Southwinds
 
Southwinds Shopping Center
 
Spring Lake
 
NC
    3,364       1.95 %
First States Investors 4100A, LLC
 
Southwood Square
 
115 West Fairfield Road
 
High Point
 
NC
    3,062       1.63 %
First States Investors 4100A, LLC
 
Spruce Pine Main Office
 
401 Oak Avenue
 
Spruce Pine
 
NC
    13,248       0.48 %
First States Investors 4100A, LLC
 
Statesville Main Office
 
113 West Broad Street
 
Statesville
 
NC
    24,113       1.52 %
First States Investors 4100A, LLC
 
Swansboro
 
620 West Corbett Avenue
 
Swansboro
 
NC
    2,148       0.57 %
First States Investors 4100A, LLC
 
Troutman
 
539 North Main Street
 
Troutman
 
NC
    2,200       1.06 %
First States Investors 4100A, LLC
 
Tryon Main Office
 
201 Pacolet Street
 
Tryon
 
NC
    8,900       1.84 %
First States Investors 4100A, LLC
 
Twin Rivers
 
3029 Clarendon Boulevard
 
New Bern
 
NC
    2,599       1.04 %
First States Investors 4100A, LLC
 
Union Road
 
2950 Union Road
 
Gastonia
 
NC
    4,823       1.43 %
First States Investors 4100A, LLC
 
University
 
502 South College Road
 
Wilmington
 
NC
    3,600       1.94 %
First States Investors 4100A, LLC
 
Village Drive
 
2901 Village Drive
 
Fayetteville
 
NC
    2,033       1.09 %
First States Investors 4100A, LLC
 
Washington Main Office
 
192 West Main Street
 
Washington
 
NC
    12,130       0.64 %
Totals
                    329,193       100.00 %

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE C


TERMINATION VALUES
 
Termination Values
Group "A"
73 Properties
 
Year
Number
 
Albemarle
Road
   
Beatties Ford
Road
   
Belhaven
Boulevard
   
Boger City
   
Boone Main
Office
   
Burgaw Main
Office
   
Burlington
Main Office
   
Cameron
Village
   
Candler
   
Carmel
Commons
 
1
    882,546.56       756,253.71       831,428.02       841,952.43      
986,287.13       548,772.57       1,428,057.85       1,235,865.89      
641,988.72       1,566,632.91  
2
    834,978.91       715,493.01       786,615.57       796,572.73      
933,128.06       519,194.73       1,351,088.14       1,169,254.97      
607,386.70       1,482,194.26  
3
    793,181.10       679,676.49       747,238.75       756,697.47      
886,417.04       493,204.61       1,283,454.66       1,110,723.79      
576,981.82       1,407,997.80  
4
    749,261.92       642,042.17       705,863.45       714,798.43      
837,335.31       465,895.41       1,212,388.58       1,049,221.98      
545,033.80       1,330,035.65  
5
    710,446.46       608,781.22       669,296.24       677,768.35      
793,957.21       441,759.73       1,149,580.88       994,867.11       516,798.36
      1,261,133.25  
6
    682,842.27       585,127.20       643,290.93       651,433.86      
763,108.24       424,595.29       1,104,914.25       956,211.84       496,718.31
      1,212,132.29  
7
    660,590.53       566,059.70       622,328.05       630,205.62      
738,240.87       410,759.03       1,068,908.48       925,051.83       480,531.78
      1,172,632.61  
8
    637,273.31       546,079.18       600,361.40       607,960.91      
712,182.78       396,260.24       1,031,178.63       892,399.77       463,570.19
      1,131,241.55  
9
    612,833.04       525,136.33       577,336.75       584,644.82      
684,869.64       381,063.14       991,631.58       858,175.07       445,791.67  
    1,087,856.96  
10
    587,292.78       503,250.89       553,275.82       560,279.32      
656,327.20       365,182.06       950,304.61       822,409.99       427,212.97  
    1,042,519.73  
11
    560,425.68       480,228.48       527,964.91       534,648.01      
626,301.95       348,475.94       906,830.67       784,786.90       407,669.10  
    994,827.19  
12
    532,243.77       456,079.42       501,415.34       507,762.37      
594,807.35       330,952.26       861,229.23       745,322.62       387,168.81  
    944,800.70  
13
    502,676.03       430,742.84       473,560.21       479,554.65      
561,764.02       312,566.87       813,385.36       703,917.71       365,660.42  
    892,314.18  
14
    471,716.49       404,213.63       444,393.90       450,019.14      
527,165.28       293,316.05       763,289.41       660,563.82       343,139.60  
    837,357.05  
15
    439,152.18       376,309.28       413,715.77       418,952.68      
490,773.14       273,067.37       710,596.75       614,962.68       319,451.42  
    779,551.23  
16
    404,965.30       347,014.56       381,509.05       386,338.28      
452,567.70       251,809.77       655,278.60       567,089.40       294,582.93  
    718,865.15  
17
    369,068.20       316,254.35       347,691.16       352,092.32      
412,451.00       229,488.75       597,193.12       516,821.22       268,470.39  
    655,143.21  
18
    331,419.11       283,992.87       312,222.77       316,174.96      
370,376.38       206,078.32       536,272.74       464,099.68       241,083.41  
    588,311.27  
19
    291,822.15       250,062.26       274,919.34       278,399.33      
326,124.93       181,456.71       472,200.49       408,650.44       212,279.49  
    518,021.61  

 

--------------------------------------------------------------------------------


 
Year
Number
 
Carolina Beach
   
Cary
Village/Cary
Towne
   
Cherryville
   
Columbus
   
Cornelius
   
Cumberland
   
Dallas
   
Denver
   
Dixie Village
   
Eden Main
Office
 
1
    1,353,137.84       706,638.65       637,478.27       414,962.27      
2,291,010.53       802,861.78       553,283.02       463,073.83       706,638.65
      972,061.83  
2
    1,280,206.18       668,552.11       603,119.36       392,596.56      
2,167,529.25       759,588.99       523,462.08       438,115.00       668,552.11
      919,669.47  
3
    1,216,120.94       635,085.38       572,928.09       372,943.76      
2,059,025.93       721,565.09       497,258.34       416,183.61       635,085.38
      873,632.18  
4
    1,148,783.19       599,920.11       541,204.53       352,293.52      
1,945,015.74       681,611.36       469,724.68       393,139.13       599,920.11
      825,258.35  
5
    1,089,270.56       568,841.29       513,167.47       334,042.98      
1,844,254.34       646,300.53       445,390.63       372,772.59       568,841.29
      782,505.90  
6
    1,046,947.27       546,739.13       493,228.50       321,063.83      
1,772,596.38       621,188.71       428,085.10       358,288.62       546,739.13
      752,101.86  
7
    1,012,830.47       528,922.58       477,155.69       310,601.35      
1,714,832.89       600,946.07       414,135.12       346,613.09       528,922.58
      727,593.17  
8
    977,080.04       510,252.91       460,313.26       299,637.88      
1,654,303.50       579,734.15       399,517.17       334,378.50       510,252.91
      701,910.91  
9
    939,607.74       490,684.04       442,659.65       288,146.38      
1,590,858.80       557,500.59       384,195.16       321,554.65       490,684.04
      674,991.71  
10
    900,448.90       470,234.42       424,211.48       276,137.67      
1,524,558.59       534,266.34       368,183.55       308,153.62       470,234.42
      646,860.94  
11
    859,255.73       448,722.43       404,804.92       263,505.09      
1,454,814.04       509,825.06       351,340.12       294,056.40       448,722.43
      617,268.75  
12
    816,046.67       426,157.70       384,448.65       250,254.31      
1,381,656.37       484,187.69       333,672.41       279,269.30       426,157.70
      586,228.39  
13
    770,712.82       402,483.36       363,091.38       236,351.94      
1,304,901.21       457,289.61       315,135.91       263,755.05       402,483.36
      553,661.65  
14
    723,245.05       377,694.64       340,728.78       221,795.15      
1,224,533.08       429,125.40       295,726.86       247,510.53       377,694.64
      519,561.94  
15
    673,316.81       351,621.00       317,207.03       206,483.82      
1,139,999.08       399,501.30       275,311.76       230,423.97       351,621.00
      483,694.68  
16
    620,900.80       324,248.20       292,513.27       190,409.58      
1,051,253.05       368,401.14       253,879.44       212,486.05       324,248.20
      446,040.27  
17
    565,862.66       295,506.05       266,584.19       173,531.22      
958,067.44       335,745.17       231,374.95       193,650.77       295,506.05  
    406,502.19  
18
    508,138.33       265,361.13       239,389.61       155,829.09      
860,333.84       301,495.41       207,772.12       173,896.23       265,361.13  
    365,034.41  
19
    447,427.49       233,656.58       210,788.06       137,211.10      
757,543.74       265,473.64       182,948.13       153,119.63       233,656.58  
    321,421.20  

 

--------------------------------------------------------------------------------


 
Year
Number
 
Elizabethtown
Main Office
   
Farmville
   
Fayetteville
Downtown
   
Garner
   
Gastonia Main
Office
   
Guilford College
   
Henderson
 MO
Relocation
   
Hillsborough
   
Hilltop Plaza
 
1
    747,232.79       1,126,111.37       751,743.24       903,595.37      
1,631,149.41       1,124,607.88       181,965.51       156,362.59      
1,370,222.38  
2
    706,958.30       1,065,416.02       711,225.65       854,893.23      
1,543,233.43       1,063,993.57       172,157.90       147,934.94      
1,296,369.90  
3
    671,569.01       1,012,082.87       675,622.74       812,098.54      
1,465,981.44       1,010,731.62       163,539.93       140,529.53      
1,231,475.53  
4
    634,383.61       956,042.90       638,212.88       767,131.89      
1,384,808.68       954,766.47       154,484.57       132,748.28      
1,163,287.58  
5
    601,519.42       906,515.16       605,150.31       727,390.67      
1,313,068.77       905,304.86       146,481.51       125,871.26      
1,103,023.55  
6
    578,147.55       871,292.78       581,637.37       699,128.12      
1,262,049.87       870,129.51       140,790.02       120,980.57      
1,060,165.90  
7
    559,307.50       842,900.02       562,683.59       676,345.68      
1,220,923.52       841,774.65       136,202.10       117,038.19      
1,025,618.34  
8
    539,565.31       813,147.72       542,822.24       652,472.34      
1,177,827.92       812,062.07       131,394.50       112,907.03       989,416.53
 
9
    518,872.28       781,962.44       522,004.30       627,449.17      
1,132,656.68       780,918.43       126,355.35       108,576.89       951,471.11
 
10
    497,247.90       749,373.58       500,249.39       601,299.76      
1,085,452.38       748,373.08       121,089.40       104,051.87       911,817.85
 
11
    474,500.11       715,091.71       477,364.29       573,791.88      
1,035,795.79       714,136.98       115,549.88       99,291.77       870,104.58
 
12
    450,639.11       679,132.17       453,359.26       544,937.83      
983,709.13       678,225.45       109,739.26       94,298.73       826,349.97  
13
    425,604.75       641,404.34       428,173.79       514,664.90      
929,061.13       640,547.99       103,642.92       89,060.15       780,443.75  
14
    399,391.99       601,900.60       401,802.81       482,966.97      
871,840.78       601,097.00       97,259.61       83,574.98       732,376.65  
15
    371,820.51       560,349.21       374,064.89       449,626.00      
811,654.42       559,601.07       90,545.42       77,805.50       681,818.02  
16
    342,875.22       516,727.44       344,944.89       414,623.76      
748,469.19       516,037.55       83,496.69       71,748.54       628,740.22  
17
    312,481.94       470,923.47       314,368.14       377,870.51      
682,123.07       470,294.74       76,095.34       65,388.57       573,007.17  
18
    280,605.28       422,884.01       282,299.07       339,323.48      
612,538.88       422,319.41       68,332.77       58,718.21       514,554.02  
19
    247,079.41       372,359.10       248,570.83       298,782.14      
539,354.58       371,861.96       60,168.57       51,702.73       453,076.66  




--------------------------------------------------------------------------------




Year
Number
 
Holly Hill
   
Hospital -
Greenville
   
Kenansville
   
Kinston Main
Office
   
Landfall
   
Marion Main
Office
   
Mooresville
 Main Office
   
Mount Olive
Main Office
   
Myers Park
 
1
    828,421.04       1,205,794.40       623,946.89       1,323,068.10      
1,644,266.56       1,738,030.38       1,067,475.41       591,289.06      
2,029,706.75  
2
    783,770.66       1,140,804.28       590,317.29       1,251,757.14      
1,555,643.59       1,644,353.71       1,009,940.43       559,419.66      
1,920,309.26  
3
    744,536.26       1,083,697.30       560,766.87       1,189,096.03      
1,477,770.37       1,562,039.79       959,384.30       531,415.93      
1,824,181.41  
4
    703,310.59       1,023,691.97       529,716.69       1,123,254.67      
1,395,944.85       1,475,548.19       906,262.30       501,990.94      
1,723,174.78  
5
    666,875.64       970,659.68       502,274.76       1,065,064.55      
1,323,628.03       1,399,107.52       859,313.45       475,985.33      
1,633,905.84  
6
    640,964.38       932,944.98       482,759.02       1,023,681.77      
1,272,198.85       1,344,745.61       825,925.07       457,491.06      
1,570,420.91  
7
    620,077.31       902,543.16       467,027.38       990,323.12      
1,230,741.78       1,300,924.47       799,010.70       442,582.83      
1,519,245.69  
8
    598,190.11       870,685.60       450,542.46       955,367.15      
1,187,299.62       1,255,005.03       770,807.59       426,960.74      
1,465,620.05  
9
    575,248.73       837,293.67       433,263.57       918,727.57      
1,141,765.13       1,206,873.94       741,246.11       410,586.24      
1,409,411.61  
10
    551,274.82       802,398.85       415,206.99       880,438.92      
1,094,181.23       1,156,576.59       710,354.13       393,474.76      
1,350,673.35  
11
    526,055.45       765,691.21       396,212.36       840,161.15      
1,044,125.31       1,103,666.25       677,857.30       375,474.32      
1,288,883.59  
12
    499,601.90       727,187.19       376,288.18       797,912.29      
991,619.79       1,048,166.61       643,770.15       356,592.99      
1,224,070.00  
13
    471,847.51       686,789.76       355,384.24       753,585.87      
936,532.33       989,937.81       608,006.79       336,783.18       1,156,069.23
 
14
    442,786.69       644,490.76       333,496.33       707,172.94      
878,851.83       928,968.09       570,559.99       316,040.89       1,084,867.58
 
15
    412,219.51       599,999.21       310,473.86       658,354.21      
818,181.47       864,838.03       531,172.15       294,223.43       1,009,975.20
 
16
    380,129.27       553,290.79       286,304.26       607,103.00      
754,488.12       797,512.59       489,821.74       271,318.89       931,351.20  
17
    346,433.69       504,245.76       260,925.56       553,287.93      
687,608.47       726,819.14       446,402.76       247,268.52       848,793.98  
18
    311,093.58       452,807.05       234,308.23       496,846.37      
617,464.71       652,675.46       400,864.68       222,044.37       762,207.49  
19
    273,925.05       398,707.03       206,313.79       437,484.66      
543,691.89       574,695.76       352,970.58       195,515.18       671,141.24  




--------------------------------------------------------------------------------




Year
Number
 
North
Asheville
   
North
Boulevard -
Raleigh
   
North
Durham
   
North
Henderson
   
North Main
   
North
Raleigh
   
Northeast
   
Northwood
   
Park Road
   
Pavilions
 
1
    556,290.00       1,052,440.53       693,107.27       393,156.69      
550,276.06       733,701.40       1,459,885.38       640,485.23      
1,246,390.30       1,973,119.58  
2
    526,306.98       995,715.91       655,750.06       371,966.26      
520,617.18       694,156.24       1,381,200.22       605,964.25      
1,179,212.13       1,866,772.03  
3
    499,960.83       945,871.84       622,924.18       353,346.18      
494,555.86       659,407.80       1,312,059.37       575,630.57      
1,120,182.51       1,773,324.18  
4
    472,277.54       893,498.03       588,432.28       333,781.07      
467,171.84       622,895.77       1,239,409.42       543,757.37      
1,058,156.96       1,675,133.57  
5
    447,811.23       847,210.43       557,948.59       316,489.56      
442,970.03       590,626.70       1,175,201.91       515,588.06      
1,003,339.22       1,588,353.39  
6
    430,411.66       814,292.32       536,269.66       304,192.46      
425,758.56       567,678.08       1,129,539.78       495,555.04       964,354.77
      1,526,638.39  
7
    416,385.86       787,757.02       518,794.28       294,279.75      
411,884.39       549,179.19       1,092,731.54       479,406.42       932,929.40
      1,476,889.92  
8
    401,688.46       759,951.14       500,482.11       283,892.40      
397,345.89       529,794.51       1,054,160.80       462,484.55       899,999.28
      1,424,759.33  
9
    386,283.18       730,806.02       481,287.97       273,004.76      
382,107.15       509,476.20       1,013,732.35       444,747.66       865,483.13
      1,370,117.95  
10
    370,184.55       700,349.14       461,229.94       261,627.08      
366,182.56       488,243.40       971,484.31       426,212.47       829,413.49  
    1,313,017.28  
11
    353,249.58       668,310.01       440,129.88       249,658.33      
349,430.67       465,907.55       927,041.46       406,714.37       791,470.00  
    1,252,950.18  
12
    335,485.85       634,702.96       417,997.24       237,103.86      
331,858.98       442,478.64       880,423.68       386,262.09       751,669.65  
    1,189,943.56  
13
    316,848.61       599,443.30       394,776.24       223,932.03      
313,423.22       417,897.62       831,513.50       364,804.07       709,912.15  
    1,123,838.62  
14
    297,334.08       562,523.93       370,462.19       210,140.18      
294,119.66       392,159.54       780,301.05       342,335.99       666,189.06  
    1,054,622.03  
15
    276,808.02       523,690.84       344,887.83       195,633.44      
273,815.50       365,087.33       726,434.02       318,703.28       620,199.59  
    981,817.62  
16
    255,259.22       482,922.84       318,039.19       180,403.87      
252,499.66       336,666.21       669,882.98       293,893.04       571,918.63  
    905,385.61  
17
    232,632.43       440,115.40       289,847.43       164,412.44      
230,117.48       306,823.31       610,502.93       267,841.65       521,222.38  
    825,130.05  
18
    208,901.31       395,218.70       260,279.75       147,640.53      
206,642.92       275,523.89       548,224.80       240,518.81       468,051.86  
    740,957.55  
19
    183,942.41       347,999.16       229,182.31       130,000.88      
181,953.85       242,605.13       482,724.55       211,782.34       412,130.44  
    652,430.17  




--------------------------------------------------------------------------------




Year
Number
 
Pinehurst
   
Pleasant
Garden
   
Reidsville
Main Office
   
Reynolda
   
Salisbury Main
Office
   
Salisbury
West
   
Sardis Village
   
Signal Hill
   
Six Forks
   
South Elm
 
1
    917,126.76       378,878.60       563,807.43       834,435.00      
1,503,486.48       563,807.43       1,517,017.87       1,183,243.86      
1,496,181.94       893,070.97  
2
    867,695.30       358,457.73       533,419.24       789,460.48      
1,422,451.30       533,419.24       1,435,253.37       1,119,469.18      
1,415,540.46       844,936.07  
3
    824,259.75       340,513.87       506,717.06       749,941.25      
1,351,245.49       506,717.06       1,363,406.70       1,063,430.20      
1,344,680.59       802,639.82  
4
    778,619.72       321,659.30       478,659.66       708,416.30      
1,276,425.77       478,659.66       1,287,913.60       1,004,547.08      
1,270,224.38       758,196.90  
5
    738,283.39       304,995.76       453,862.74       671,716.85      
1,210,300.62       453,862.73       1,221,193.33       952,506.59      
1,204,420.50       718,918.57  
6
    709,597.60       293,145.24       436,228.03       645,617.49      
1,163,274.75       436,228.03       1,173,744.22       915,497.23      
1,157,623.09       690,985.20  
7
    686,473.99       283,592.53       422,012.70       624,578.79      
1,125,367.18       422,012.69       1,135,495.49       885,663.98      
1,119,899.70       668,468.10  
8
    662,243.14       273,582.41       407,116.68       602,532.69      
1,085,644.49       407,116.68       1,095,415.29       854,402.21      
1,080,369.99       644,872.82  
9
    636,845.25       263,090.17       391,503.23       579,424.78      
1,044,008.60       391,503.22       1,053,404.68       821,634.77      
1,038,936.39       620,141.11  
10
    610,304.26       252,125.69       375,187.04       555,276.82      
1,000,498.78       375,187.04       1,009,503.27       787,392.54      
995,637.95       594,296.27  
11
    582,384.44       240,591.61       358,023.22       529,874.37      
954,728.58       358,023.22       963,321.15       751,371.40       950,090.13  
    567,108.78  
12
    553,098.30       228,493.07       340,019.45       503,228.78      
906,718.52       340,019.44       914,878.99       713,587.48       902,313.32  
    538,590.80  
13
    522,372.03       215,799.59       321,130.34       475,272.91      
856,347.58       321,130.34       864,054.71       673,945.55       852,187.10  
    508,670.46  
14
    490,199.43       202,508.62       301,352.11       446,001.12      
803,605.61       301,352.11       810,838.07       632,437.62       799,701.37  
    477,341.73  
15
    456,359.17       188,528.71       280,548.67       415,212.03      
748,129.78       280,548.67       754,862.95       588,778.14       744,495.07  
    444,389.09  
16
    420,832.77       173,852.23       258,708.67       382,888.83      
689,889.78       258,708.67       696,098.79       542,943.26       686,538.02  
    409,794.53  
17
    383,529.14       158,441.55       235,776.11       348,948.64      
628,736.28       235,776.11       634,394.91       494,815.46       625,681.63  
    373,469.35  
18
    344,404.87       142,278.73       211,724.31       313,351.97      
564,598.14       211,724.30       569,679.53       444,338.74       561,855.10  
    335,371.30  
19
    303,256.41       125,279.70       186,428.12       275,913.62      
497,141.66       186,428.12       501,615.94       391,250.49       494,726.35  
    295,302.14  

 

--------------------------------------------------------------------------------


 
Year
Number
 
South Park -
Greenville
   
South Square
   
Southern Pines
Main Office
   
Southwinds
   
Southwood
Square
   
Spruce Pine
Main Office
   
Statesville
Main Office
   
Swansboro
   
Troutman
   
Tryon Main
Office
 
1
    795,344.35       826,917.57       1,250,900.75       1,370,222.38      
1,150,167.06       338,284.46       1,070,698.99       402,934.38      
745,729.30       1,292,998.38  
2
    752,476.74       782,348.22       1,183,479.48       1,296,369.90      
1,088,175.16       320,051.55       1,012,990.26       381,216.95      
705,535.85       1,223,308.13  
3
    714,808.86       743,185.02       1,124,236.24       1,231,475.53      
1,033,702.71       304,030.24       962,281.46       362,133.79       670,217.77
      1,162,071.13  
4
    675,229.23       702,034.18       1,061,986.23       1,163,287.58      
976,465.63       287,195.80       908,999.04       342,082.11       633,107.18  
    1,097,726.17  
5
    640,249.03       665,665.35       1,006,970.12       1,103,023.55      
925,879.90       272,317.64       861,908.41       324,360.57       600,309.11  
    1,040,858.54  
6
    615,372.34       639,801.12       967,844.59       1,060,165.90      
889,905.11       261,736.82       828,419.22       311,757.63       576,984.28  
    1,000,416.29  
7
    595,319.24       618,951.96       936,305.49       1,025,618.34      
860,905.82       253,207.62       801,423.57       301,598.41       558,182.13  
    967,815.78  
8
    574,305.93       597,104.47       903,256.21       989,416.53      
830,517.96       244,270.01       773,135.29       290,952.72       538,479.67  
    933,654.26  
9
    552,280.55       574,204.73       868,615.15       951,471.11      
798,666.51       234,901.94       743,484.54       279,794.31       517,828.27  
    897,847.40  
10
    529,263.85       550,274.33       832,414.98       911,817.85      
765,381.50       225,112.23       712,499.27       268,133.67       496,247.40  
    860,428.95  
11
    505,051.42       525,100.72       794,334.18       870,104.58      
730,367.31       214,813.93       679,904.30       255,867.26       473,545.38  
    821,066.59  
12
    479,654.10       498,695.19       754,389.81       826,349.97      
693,639.61       204,011.67       645,714.22       243,000.56       449,732.39  
    779,777.93  
13
    453,007.87       470,991.17       712,481.19       780,443.75      
655,105.85       192,678.21       609,842.85       229,501.15       424,748.40  
    736,458.92  
14
    425,107.37       441,983.09       668,599.87       732,376.65      
614,758.24       180,811.26       572,282.97       215,366.30       398,588.39  
    691,100.83  
15
    395,760.65       411,471.38       622,443.98       681,818.02      
572,319.24       168,329.20       532,776.19       200,498.78       371,072.37  
    643,391.62  
16
    364,951.69       379,439.38       573,988.29       628,740.22      
527,765.64       155,225.20       491,300.92       184,890.46       342,185.33  
    593,305.21  
17
    332,601.49       345,804.96       523,108.59       573,007.17      
480,983.22       141,465.66       447,750.82       168,501.32       311,853.20  
    540,713.21  
18
    298,672.42       310,528.98       469,745.66       514,554.02      
431,917.54       127,034.58       402,075.22       151,312.30       280,040.68  
    485,554.41  
19
    262,987.94       273,427.91       413,621.86       453,076.66      
380,313.34       111,856.87       354,036.49       133,233.96       246,582.26  
    427,541.83  




--------------------------------------------------------------------------------




Year
Number
 
Twin Rivers
   
Union Road
   
University
   
Village Drive
   
Washington
Main Office
 
1
    732,197.91       1,004,722.07       1,365,165.73       768,281.59      
450,530.32  
2
    692,733.78       950,569.38       1,291,585.79       726,872.61      
426,247.56  
3
    658,056.55       902,985.28       1,226,930.91       690,486.44      
404,910.23  
4
    621,619.35       852,986.14       1,158,994.60       652,253.56      
382,489.98  
5
    589,416.40       808,797.26       1,098,952.97       618,463.62      
362,675.11  
6
    566,514.80       777,371.68       1,056,253.48       594,433.39      
348,583.48  
7
    548,053.82       752,039.51       1,021,833.41       575,062.63      
337,224.21  
8
    528,708.86       725,494.37       985,765.20       554,764.33      
325,321.02  
9
    508,432.19       697,670.71       947,959.81       533,488.39      
312,844.53  
10
    487,242.90       668,594.77       908,452.89       511,254.87      
299,806.51  
11
    464,952.82       638,008.31       866,893.56       487,866.30      
286,091.15  
12
    441,571.92       605,925.04       823,300.42       463,333.16      
271,704.59  
13
    417,041.27       572,264.08       777,563.61       437,593.61      
256,610.59  
14
    391,355.93       537,018.66       729,673.90       410,642.47      
240,806.09  
15
    364,339.20       499,946.30       679,301.85       382,294.32      
224,182.36  
16
    335,976.32       461,026.75       626,419.92       352,533.68      
206,730.33  
17
    306,194.57       420,160.22       570,892.55       321,284.24      
188,405.26  
18
    274,959.30       377,299.18       512,655.12       288,509.65      
169,185.81  
19
    242,107.99       332,220.61       451,404.63       254,039.39      
148,972.00  

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE D


FORM OF ESTOPPEL CERTIFICATE
 
and
 
RE:        Lease Agreement Dated:              Effective as of _________,
_______
                                                                    (Include
titles and dates of any amendments)
 
Landlord:                            ____________________
Tenant:                                Bank of America, N.A.
Premises:
 
Ladies and Gentlemen:
 
As a tenant under the above-referenced lease (the “Lease”), the undersigned
hereby acknowledges for the benefit of __________________  (“Landlord”), the
current owner of the property containing the Leased Property, and
_____________________ and/or its affiliates and subsidiaries (“Lender”) which
has or is proposing to make a loan (the “Loan”) on the above-referenced real
property, the truth and accuracy of the following statements pertaining to the
Lease to the best of Tenant’s knowledge as of the date hereof:
 
 
1.
Tenant has accepted, is conducting business in, and is in full possession of,
said Leased Property, including all improvements, additions and alterations
thereto required to be made by Landlord under the Lease.

 
 
2.
Tenant is not in default of its obligations under the Lease, is paying full rent
stipulated therein with no offset, defense or claim of any kind and Tenant has
not assigned, sublet, transferred or hypothecated its interest under the Lease.

 
 
3.
Landlord is not presently in default under any of the terms, covenants or
provisions of the Lease, nor has any event occurred which with the passage of
time and/or the giving of notice (if required by the Lease) would constitute an
event of default under the Lease.

 
 
 

--------------------------------------------------------------------------------

 


 
4.
Landlord has satisfactorily complied with all of the requirements and conditions
precedent to the commencement of the term of the Lease as specified in said
Lease, including, without limitation, completion of any required tenant
improvements.  There are no unfunded tenant obligations of Landlord under the
Lease.

 
5.           The annual Basic Rent under the Lease is $__________.
 
 
6.
A security deposit in the amount of $             N/A           has been paid by
Tenant to Landlord under the Lease.

 
 
7.
The Lease is for a term expiring on ___________.   Tenant has options to renew
the Lease for _____ renewal terms of _______ years each.  Tenant does not have
any right to renew, extend or terminate the term of the Lease except as
expressly provided in the Lease.

 
 
8.
The term of the Lease shall expire on _________, unless Tenant exercises its
option to renew.

 
 
9.
Tenant hereby acknowledges (i) the Lease is valid and enforceable in accordance
with its terms against the Tenant, (ii) that there have been no modifications or
amendments to the Lease other than as therein specifically stated and that the
Lease represents the entire agreement between the Landlord and the Tenant, (iii)
that it has no notice of prior assignments, hypothecation or pledge of rents or
of the Lease except in connection with any prior financing by Landlord being
repaid from the proceeds of the Loan, and (iv) that notice of the assignment of
Landlord’s interest in said Lease may be given by mail, at the Leased Property,
or as otherwise directed herein or in the Lease.

 
 
10.
The execution and delivery of this Certificate by Tenant does not require any
consent, vote or approval which has not been given or taken.

 
 
11.
This Certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
 
12.
Except as expressly provided in the Lease, there are no purchase options under
the Lease or other agreements giving Tenant any rights or options to purchase
the Leased Property and/or improvements, or a part thereof, on which the space
covered by the Lease is located.

 
 
13.
This Certificate shall be binding upon the Tenant and shall inure to the benefit
of the respective successors and assigns of Landlord and Lender.

 
 
 

--------------------------------------------------------------------------------

 


 
14.
Tenant agrees that Landlord and Lender and their respective successors and
assigns shall also be entitled to rely upon the statements and agreements
contained herein.

 
15.
This Certificate shall not have the effect of modifying any provision of the
Lease.

 
This Certificate is executed and delivered by the undersigned with the knowledge
that Lender will rely upon the statements and agreements contained herein in
connection with the making of the Loan on the above-referenced real property and
may rely hereon.
 
DATED: as of _______, _____.
             
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
         
By:
 
Name:
 
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE E


PERMITTED ENCUMBRANCES


Permitted Encumbrances as to the Leased Property means those matters identified
as exceptions to title in the mortgagee and owner’s policies of title insurance
delivered to and accepted by Landlord and Landlord’s mortgagee.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE F


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of this ___ day of ___________, ____, between [NAME OF LENDER], a
_______________, having an address at ___________________________ (hereinafter
called “Lender”), and BANK OF AMERICA, N.A., a national banking association,
having an address at 525 North Tryon, 3rd Floor, Charlotte, NC 28255
(hereinafter called “Tenant”).
 
WITNESSETH:
 
WHEREAS, by that certain Lease Agreement dated September __, 2003 (the “Lease”)
between FIRST STATES INVESTORS 4100A, LLC, a Delaware limited liability company
(hereinafter called “Landlord”), as landlord, and Tenant, as tenant, Landlord
leased to Tenant certain premises (the “Premises”) located in the property
described in Exhibit A-1 to A-75 annexed hereto and made a part hereof (the
“Property”); and
 
WHEREAS, Lender is about to make a loan to Landlord, which loan shall be secured
by, among other things, that certain [Deed of Trust] dated as of ___________,
________ by Landlord to Lender (together with all amendments, renewals,
increases, modifications, replacements, substitutions, extensions, spreaders and
consolidations thereof and all re-advances thereunder and addictions thereto, is
referred to as the “Security Instrument”) encumbering the Property; and
 
WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:
 
1.         The Lease, and all of the terms, covenants, provisions and conditions
thereof (including, without limitation, any right of first refusal, right of
first offer, option or any similar right with respect to the sale or purchase of
the Property, or any portion thereof) is, shall be and shall at all times remain
and continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby.  This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.
 
 
 

--------------------------------------------------------------------------------

 


2.         So long as (i) Tenant is not in default (beyond any period given in
the Lease to Tenant to cure such default) in the payment of rent, percentage
rent or additional rent or in the performance or observance of any of the other
terms, covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this Agreement and
(iii) the Lease is in full force and effect: (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Lender, or by anyone claiming by or through Lender, and Tenant’s occupancy of
the Premises shall not be disturbed by Lender, or by anyone claiming by or
through Lender, for any reason whatsoever during the term of the Lease or any
such extensions or renewals thereof and (b) Lender will not join Tenant as a
party defendant in any action or proceeding to foreclose the Security Instrument
or to enforce any rights or remedies of Lender under the Security Instrument
which would cut-off, destroy, terminate or extinguish the Lease or Tenant’s
interest and estate under the Lease (except to the extent required so that
Tenant’s right to receive or set-off any monies or obligations owed or to be
performed by any of Lender’s predecessors-in-interest shall not be enforceable
thereafter against Lender or any of Lender’s
successors-in-interest).  Notwithstanding the foregoing provisions of this
paragraph, if it would be procedurally disadvantageous for Lender not to name or
join Tenant as a party in a foreclosure proceeding with respect to the Security
Instrument, Lender may so name or join Tenant without in any way diminishing or
otherwise affecting the rights and privileges granted to, or inuring to the
benefit of, Tenant under this Agreement.
 
3.         (A)         After notice is given by Lender that the Security
Instrument is in default and that the rentals under the Lease should be paid to
Lender, Tenant will attorn to Lender and pay to Lender, or pay in accordance
with the directions of Lender, all rentals and other monies due and to become
due to Landlord under the Lease or otherwise in respect of the Premises.  Such
payments shall be made regardless of any right of set-off, counterclaim or other
defense which Tenant may have against Landlord, whether as the tenant under the
Lease or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


(B)           In addition, if Lender (or its nominee or designee) shall succeed
to the rights of Landlord under the Lease through possession or foreclosure
action, delivery of a deed or otherwise, or another person purchases the
Property or the portion thereof containing the Premises upon or following
foreclosure of the Security Instrument or in connection with any bankruptcy case
commenced by or against Landlord, then at the request of Lender (or its nominee
or designee) or such purchaser (Lender, its nominees and designees, and such
purchaser, and their respective successors and assigns, each being a
“Successor-Landlord”), Tenant shall attorn to and recognize Successor-Landlord
as Tenant’s landlord under the Lease and shall promptly execute and deliver any
instrument that Successor-Landlord may reasonably request to evidence such
attornment.  Upon such attornment, the Lease shall continue in full force and
effect as, or as if it were, a direct lease between Successor-Landlord and
Tenant upon all terms, conditions and covenants as are set forth in the
Lease.  If the Lease shall have terminated by operation of law or otherwise as a
result of or in connection with a bankruptcy case commenced by or against
Landlord or a foreclosure action or proceeding or delivery of a deed in lieu,
upon request of Successor-Landlord, Tenant shall promptly execute and deliver a
direct lease with Successor-Landlord which direct lease shall be on
substantially the same terms and conditions as the Lease (subject, however, to
the provisions of clauses (i)-(v) of this paragraph 3(B)) and shall be effective
as of the day the Lease shall have terminated as aforesaid.  Notwithstanding the
continuation of the Lease, the attornment of Tenant thereunder or the execution
of a direct lease between Successor-Landlord and Tenant as aforesaid,
Successor-Landlord shall not:
 
(i)       be liable for any previous act or omission of Landlord under the
Lease;
 
(ii)       be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;
 
(iii)      be bound by any modification of the Lease or by any previous
prepayment of rent or additional rent made more than one (1) month prior to the
date same was due which Tenant might have paid to Landlord, unless such
modification or prepayment shall have been expressly approved in writing by
Lender;
 
(iv)     be liable for any security deposited under the Lease unless such
security has been physically delivered to Lender or Successor-Landlord; and
 
(v)      be liable or obligated to comply with or fulfill any of the obligations
of the Landlord under the Lease or any agreement relating thereto with respect
to the construction of, or payment for, improvements on or above the Premises
(or any portion thereof), leasehold improvements, tenant work letters and/or
similar items.
 
4.         Tenant agrees that without the prior written consent of Lender, it
shall not (a) amend, modify, terminate or cancel the Lease or any extensions or
renewals thereof, (b) except as expressly provided in the Lease, tender a
surrender of the Lease, (c) make a prepayment of any rent or additional rent
more than one (1) month in advance of the due date thereof, or (d) subordinate
or permit the subordination of the Lease to any lien subordinate to the Security
Instrument.  Any such purported action without such consent shall be void as
against the holder of the Security Instrument.
 
 
 

--------------------------------------------------------------------------------

 


5.         (A)         Tenant shall promptly notify Lender of any default by
Landlord under the Lease and of any act or omission of Landlord which would give
Tenant the right to cancel or terminate the Lease or to claim a partial or total
eviction.
 
           (B)           In the event of a default by Landlord under the Lease
which would give Tenant the right, immediately or after the lapse of a period of
time, to cancel or terminate the Lease or to claim a partial or total eviction,
or in the event of any other act or omission of Landlord which would give Tenant
the right to cancel or terminate the Lease, Tenant shall not exercise such right
(i) until Tenant has given written notice of such default, act or omission to
Lender and (ii) unless Lender has failed, within thirty (30) days after Lender
receives such notice, to cure or remedy the default, act or omission or, if such
default, act or omission shall be one which is not reasonably capable of being
remedied by Lender within such thirty (30) day period, until a reasonable period
for remedying such default, act or omission shall have elapsed following the
giving of such notice and following the time when Lender shall have become
entitled under the Security Instrument to remedy the same (which reasonable
period shall in no event be less than the period to which Landlord would be
entitled under the Lease or otherwise, after similar notice, to effect such
remedy, or longer than 60 days from notice to Landlord by Tenant), provided that
Lender shall with due diligence give Tenant written notice of its intention to
and shall commence and continue to, remedy such default, act or omission.  If
Lender cannot reasonably remedy a default, act or omission of Landlord until
after Lender obtains possession of the Premises, Tenant may not terminate or
cancel the Lease or claim a partial or total eviction by reason of such default,
act or omission until the expiration of a reasonable period necessary for the
remedy after Lender secures possession of the Premises.  To the extent Lender
incurs any expenses or other costs in curing or remedying such default, act or
omission, including, without limitation, attorneys’ fees and disbursements,
Lender shall be subrogated to Tenant’s rights against Landlord.
 
           (C)           Notwithstanding the foregoing, Lender shall have no
obligation hereunder to remedy such default, act or omission.
 
6.         To the extent that the Lease shall entitle Tenant to notice of the
existence of any mortgage and the identity of any mortgagee or any ground
lessor, this Agreement shall constitute such notice to Tenant with respect to
the Security Instrument and Lender.
 
 
 

--------------------------------------------------------------------------------

 


7.         Upon and after the occurrence of a default under the Security
Instrument, which is not cured after any applicable notice and/or cure periods,
Lender shall be entitled, but not obligated, to exercise the claims, rights,
powers, privileges and remedies of Landlord under the Lease and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.
 
8.         Anything herein or in the Lease to the contrary notwithstanding, in
the event that a Successor-Landlord shall acquire title to the Property or the
portion thereof containing the Premises, Successor-Landlord shall have no
obligation, nor incur any liability, beyond Successor-Landlord’s then interest,
if any, in the Property, and Tenant shall look exclusively to such interest, if
any, of Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease.  Tenant agrees that, with respect to any money
judgment which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgment out of any other assets of Successor-Landlord.
 
9.         Notwithstanding anything to the contrary in the Lease, Tenant agrees
for the benefit of Landlord and Lender that, except as permitted by, and fully
in accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any friable
asbestos, polychlorinated biphenyls, or any other hazardous or toxic materials,
wastes and substances which are defined, determined or identified as such
(including, but not limited to, pesticides and petroleum products if they are
defined, determined or identified as such) in any federal, state or local laws,
rules or regulations (whether now existing or hereafter enacted or promulgated)
or any judicial or administrative interpretation of any thereof, including any
judicial or administrative interpretation of any thereof, including any judicial
or administrative orders or judgments.
 
10.       If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.
 
11.       Except as specifically provided in this Agreement, Lender shall not,
by virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


12.         (A)          Tenant acknowledges and agrees that this Agreement
satisfies and complies in all respects with the provisions of Article 32 of the
Lease and that this Agreement supersedes (but only to the extent inconsistent
with) the provisions of such Article and any other provision of the Lease
relating to the priority or subordination of the Lease and the interests or
estates created thereby to the Security Instrument.
 
(B)           Tenant agrees to enter into a subordination, non-disturbance and
attornment agreement with any lender which shall succeed Lender as lender with
respect to the Property, or any portion thereof, provided such agreement is
substantially similar to this Agreement.
 
13.         (A)          Any notice required or permitted to be given by Tenant
to Landlord shall be simultaneously given also to Lender, and any right to
Tenant dependent upon notice shall take effect only after notice is so
given.  Performance by Lender shall satisfy any conditions of the Lease
requiring performance by Landlord, and Lender shall have a reasonable time to
complete such performance as provided in Paragraph 5 hereof.
 
(B)           All notices or other communications required or permitted to be
given to Tenant or to Lender pursuant to the provisions of this Agreement shall
be in writing and shall be deemed given only if mailed by United States
registered mail, postage prepaid, or if sent by nationally recognized overnight
delivery service (such as Federal Express or United States Postal Service
Express Mail), addressed as follows:  to Tenant, at the address first set forth
above, Attention: Property Services, with a copy to Bank of America, N.A., 901
Main Street, 68th Floor, Dallas, TX 75202-3714, Attention: Michael F. Hord,
Associate General Counsel, and a copy to Trammell Crow Corporate Services, Inc.,
2850 North Federal Highway, Lighthouse Point, Florida 33064, Attention:  Chuck
Dunn, Senior Vice President; to Lender, at the address first set forth above,
Attention: ___________, with a copy to ___________________,
Attention:__________________; or to such other address or number as such party
may hereafter designate by notice delivered in accordance herewith.  All such
notices shall be deemed given three (3) Business Days after delivery to the
United States Post office registry clerk if given by registered mail, or on the
next Business Day after delivery to an overnight delivery courier.
 
14.         This Agreement may be modified only by an agreement in writing
signed by the parties hereto, or their respective successors-in-interest.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
and their respective successors and assigns.  The term “Lender” shall mean the
then holder of the Security Instrument.  The term “Landlord” shall mean the then
holder of the landlord’s interest in the Lease.  The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity.  All references herein to
the Lease shall mean the Lease as modified by this Agreement and to any
amendments or modifications to the Lease which are consented to in writing by
Lender.  Any inconsistency between the Lease and the provisions of this
Agreement shall be resolved, to the extent of such inconsistency, in favor of
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


15.         Tenant hereby represents to Lender as follows:
 
(a)           The Lease is in full force and effect and has not been further
amended.
 
(b)           There has been no assignment of the Lease or subletting of any
portion of the premises demised under the Lease.
 
(c)           Other than that certain Agreement Regarding Leases dated as of
September __, 2003, there are no oral or written agreements or understandings
between Landlord and Tenant relating to the premises demised under the Lease or
the Lease transaction except as set forth in the Lease.
 
(d)           The execution of the Lease was duly authorized and the Lease is in
full force and effect and to the best of Tenant’s knowledge there exists no
default (beyond any applicable grace period) on the part of either Tenant or
Landlord under the Lease.
 
(e)           There has not been filed by or against nor to the best of the
knowledge and belief of Tenant is there threatened against Tenant, any petition
under the bankruptcy laws of the United States.
 
(f)           To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.
 
16.         Whenever, from time to time, reasonably requested by Lender (but not
more than two (2) times during any calendar year), Tenant shall execute and
deliver to or at the direction of Lender, and without charge to Lender, one or
more written certifications, in a form acceptable to Tenant, of all of the
matters set forth in Paragraph 15 above, and any other information the Lender
may reasonably require to confirm the current status of the Lease.
 
17.         BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 


18.         This Agreement shall be governed by and construed in accordance with
the laws of the State in which the Property is located.
 
19.         This Agreement may be executed in counterparts, each of which shall
be an original and all of which, when taken together, shall constitute one
binding Agreement.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Subordination,
Non-Disturbance and Attornment Agreement as of the day and year first above
written.
 

 
[NAME OF LENDER],
 
a
       
By:
   
Name:
 
Title:
     
BANK OF AMERICA, N.A., a national
 
banking association
     
By:
   
Name:
 
Title:



AGREED AND CONSENTED TO:
 
FIRST STATES INVESTORS 4100A, LLC,
 
a Delaware limited liability company
     
By:
   
Name:  Sonya A. Huffman
 
Title:  Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


FIRST STATES INVESTORS 4100A, LLC ACKNOWLEDGMENT PAGES


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


Legal Description of Property



 
 

--------------------------------------------------------------------------------

 


SCHEDULE G
REPRESENTATIONS & WARRANTIES FOR SUBSTITUTE PROPERTIES


REPRESENTATIONS AND WARRANTIES FOR SUBSTITUTE PROPERTIES


 
(a)
Tenant is a national banking association duly organized, validly existing and in
good standing under the federal laws of the United States of America, and is
duly qualified and in good standing as a foreign corporation under the laws of
each jurisdiction where the laws of such jurisdiction requires such
qualification, and Tenant has all requisite corporate power and authority to
carry on its business and to execute, deliver and perform this Lease;



 
(b)
this Lease has been duly authorized by all necessary action on Tenant’s part,
duly executed and delivered by Tenant’s duly authorized officers, and
constitutes a legal, valid and binding obligation of Tenant, enforceable against
it in accordance with its terms except as the enforcement may be limited by (i)
the effect of any applicable state or federal laws and judicial decisions, (ii)
the discretion of any court or governmental or public body, authority, bureau or
agency before which any proceeding may be brought, or (iii) bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally;



 
(c)
no consent, license, approval or authorization of, or filing, registration or
declaration with, or exemption or other action by, any governmental or public
body, authority, bureau or agency is required in connection with the execution,
delivery or performance by Tenant, of this Lease or the transactions herein
contemplated;



 
(d)
Tenant’s execution, delivery and performance of this Lease (i) do not and will
not violate (x) any of Tenant’s Articles of Association or By-Laws, or (y) any
law, governmental regulation, judgment, order, writ, injunction or decree
applicable to Tenant, in a manner which will materially adversely affect its
ability to perform its obligations under any of the instruments listed above;
(ii) do not and will not violate the provisions of, or constitute a default or
an event of default under any indenture, mortgage, instrument, contract, lease
or other undertaking to which Tenant is a party or by which it or any of its
properties may be subject or bound in a manner which will materially adversely
affect its ability to perform the same; or (iii) do not result and will not
result in the creation or imposition of any lien, pledge, mortgage, claim,
charge or encumbrance upon any of its property pursuant to such Lease or
instrument, except as permitted by the Lease;



 
(e)
there is no action, suit or proceeding pending or, to the best of Tenant’s
knowledge, threatened against or affecting Tenant, in any court, or by or before
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality which (i) individually or in the
aggregate would materially and adversely affect the financial position, business
or operations of Tenant, taken as a whole, or the performance by Tenant, of its
obligations hereunder (for purposes of this clause (i) with respect to Tenant,
“material” shall mean exposure for liability in excess of $35 million), or (ii)
would affect in any material respect the consummation or validity of this Lease
to which it is a party or the transactions contemplated hereby or thereby;

 
 
G-1

--------------------------------------------------------------------------------

 


 
(f)
Tenant is not in default (i) in the payment of any ad valorem real property
taxes levied or assessed against the Substitute Property, or (ii) under any
statute, rule, order, decree, writ, injunction or regulation of any governmental
body (including any court), which, in either case, would individually or in the
aggregate materially and adversely affect the financial position, business or
operations of Tenant, or the performance by Tenant, of its obligations
hereunder;



 
(g)
Tenant’s consolidated financial statements, including any amendments thereto,
with supporting schedules and balance sheets and income statements for the
period ending on _________ __, 2___ (the “Financial Statements”), which
financial statements of Tenant have been prepared in accordance with generally
accepted accounting principles consistently applied, present fairly and
accurately, in accordance with such generally accepted accounting principles,
the financial position and results of operations at the dates and for the
periods indicated on such financial statements.  The Financial Statements are
complete and correct in all material respects.  There are no material
liabilities of any nature or in any amount that should be properly reflected or
reserved against in a balance sheet and the notes thereto which are not fully
reflected or reserved against in the Financial Statements;



 
(h)
since _________ __, 2___, there has been no material adverse change in the
condition (financial or otherwise), business, operations, assets, liabilities or
properties of Tenant and their subsidiaries, taken as a whole, and there has
been no damage, destruction or loss of physical property (whether or not covered
by insurance) which taken as a whole materially and adversely affects the
business or operations of Tenant, in either case except as Tenant has disclosed
in reports filed with the Securities and Exchange Commission;



 
(i)
Tenant is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code;



 
(j)
Tenant is not a party to any contract to lease or sell all or any part of the
Substitute Property or any beneficial interest in the Substitute Property other
than this Lease;



 
(k)
Tenant has not taken or caused to be taken any action which would have a
material adverse effect on Tenant’s title to the Substitute Property;



 
(l)
(i) attached hereto as Exhibit ___ is a true, correct and complete list of all
subleases, licenses and subtenancies (the “Subleases”) affecting the Substitute
Property and all rent and additional rent payable thereunder; (ii) Tenant is not
in default beyond any applicable notice and cure period of any of its
obligations under any Sublease; and (iii) no tenant under any Sublease has any
right to purchase all or any portion of the Substitute Property;

 
 
G-2

--------------------------------------------------------------------------------

 


 
(m)
no breach presently exists under any covenant, condition, restriction,
right-of-way or easement which materially affects the Substitute Property or any
portion thereof;



 
(n)
to the best of Tenant’s knowledge, all material agreements, easements and other
rights which are necessary to permit the lawful use and operation of the
Substitute Property and which are necessary to permit the lawful use and
operation of all utilities, driveways, roads and other means of egress and
ingress to and from the same have been obtained and are in full force and effect
and Tenant has not received notice of any pending modification or cancellation
of any of the same; and the use of the Substitute Property does not in any
material respect depend on any variance, special exception or other municipal
approval, permit or consent that has not been obtained for its continuing legal
use and all building and use related required permits, approvals and consents
have been issued and are in full force and effect;



 
(o)
to the best of Tenant’s knowledge, except for prior nonconforming uses the
present condition and use of the Substitute Property conform to any conditions
or requirements of the certificates of occupancy and other permits and approvals
issued with respect to the same and do not in any material respect violate any
applicable law, statute, ordinance, code, rule or regulation (including, without
limitation, all applicable building, environmental, safety, fire, zoning and
subdivision requirements);



 
(p)
there are no condemnation proceedings pending or, to the best of Tenant’s
knowledge, threatened with respect to the Substitute Property or any part
thereof;



 
(q)
(i) no written notices, complaints or orders of violation or non-compliance with
Environmental Laws (defined below) have been received by Tenant, and no federal,
state or local environmental investigation is pending or has been threatened in
writing against Tenant with regard to the Substitute Property or any use thereof
or any alleged violation of Environmental Laws with regard to the Substitute
Property;



(ii) to the best of Tenant’s knowledge, except as otherwise disclosed in those
certain environmental assessment reports of the Substitute Property described in
Exhibit __ (the “Environmental Report”), the Substitute Property has not been
used by Tenant or, to the best of Tenant’s knowledge, by any prior owner to
generate, manufacture, refine, produce, or process, or to store or transfer any
Hazardous Substance (defined below) other than in compliance in all material
respects with Environmental Laws;


(iii) to the best of Tenant’s knowledge, except as otherwise disclosed in the
Environmental Report, there exists no petroleum contamination to the Substitute
Property in violation of applicable Environmental Laws which originated on or
off the Substitute Property requiring assessment or remediation under applicable
law or by governmental authorities having jurisdiction, and no underground
storage tanks or surface impoundments (other than approved storm water
impoundments) have been installed in the Substitute Property by Tenant, or, to
the best of its knowledge, by other parties, in violation in any material
respect of applicable Environmental Laws; and
 
 
G-3

--------------------------------------------------------------------------------

 


(iv) to the best of Tenant’s knowledge, except as otherwise disclosed in the
Environmental Report and in the asbestos report delivered to Landlord, neither
Tenant nor, to the best of its knowledge, any third party, has caused a release
of any Hazardous Substance, nor is there any friable asbestos at the Substitute
Property, the removal of which is required by any Environmental Law or the
failure to maintain constitutes a material violation of any Environmental Law.


For purposes of this subparagraph, (1) “Environmental Laws” shall mean and
include the Resource Conservation and Recovery Act, as amended by the Hazardous
and Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the
Toxic Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide
Act and all similar federal, state and local environmental laws, ordinances,
rules, publications, codes and regulations, as any of the foregoing may have
been or may be from time to time amended, supplemented or supplanted, and any
other federal, state or local laws, ordinances, rules, publications, codes and
regulations, now or hereafter existing relating to regulation or control of
toxic or hazardous substances or materials, and (2) “Hazardous Substance” shall
mean and include any, each and all substances or materials regulated pursuant to
any Environmental Laws, including, but not limited to, any such substance,
emission or material now or hereafter defined as or deemed to be a regulated
substance, hazardous substance, toxic substance, pesticide, hazardous waste or
any similar or like classification or categorization thereunder, provided that
Hazardous Substances shall not include materials held for sale in containers or
used or stored in connection with the operation or maintenance of the Property
and in compliance in all material respects with all Environmental Laws,
including petroleum products and any waste products generated therefrom;
 
(r)
the Substitute Property is insured or self-insured against loss by fire and
hazards with extended coverage and such insurance coverage is in full force and
effect and cannot be cancelled without thirty (30) days’ prior written notice to
the named insureds therein.  Tenant has not received any notice of termination
of such insurance coverage;



 
(s)
to the best of Tenant’s knowledge, the Substitute Property is in good working
order for its intended purpose and there are no material structural or other
material defects therein;



 
(t)
to the best of Tenant’s knowledge, the electrical, plumbing, heating, drainage,
air conditioning, and other mechanical systems on the Substitute Property are in
good working order and repair and are adequate in quality and quantity for the
proper operation of the Substitute Property and are free from material defect;



 
(u)
all necessary utilities (or wells and/or septic systems) are available to the
Substitute Property for the present use thereof;

 
 
G-4

--------------------------------------------------------------------------------

 


 
(v)
to the best of Tenant’s knowledge, all surveys of the Substitute Property or any
part thereof delivered by Tenant are, in all material respects, accurate,
as-built surveys of the Substitute Property or of any part thereof;



 
(w)
Tenant has not filed any voluntary petition in bankruptcy or been adjudicated a
bankrupt or insolvent, or filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any federal
bankruptcy or insolvency laws, or other relief for debtors, or sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator or liquidator of all or any substantial part of its properties or
its interest in the Substitute Property.  No court of competent jurisdiction has
entered an order, judgment or decree approving a petition filed against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any federal bankruptcy act, and no
liquidator of Tenant or of all or any substantial part of its properties or its
interest in the Substitute Property has been appointed.  Tenant has not given
notice to any governmental body of insolvency or pending insolvency, or
suspension or pending suspension of operations;



 
(x)
Tenant has not dealt with any broker in the negotiations of the transactions
contemplated by this Lease, except for ______________________;



 
(y)
none of the representations and warranties set forth in this certification
contains any material misstatement of fact or omits to state a material fact or
statement necessary to make the facts or statements contained therein not
misleading; and

 
 
(z)
upon the transfer and conveyance to Landlord of the Substitute Property,
Landlord will acquire the Substitute Property free and clear of any liens,
charges, encumbrances, security interests, options or rights of others other
than Permitted Encumbrances.

 
As used herein, the term “Lease” shall include the Lease as amended with the
assignment of the Substitute Property.
 
 
G-5

--------------------------------------------------------------------------------

 